EXHIBIT 10.3
 
EXECUTION VERSION
 


 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Security Agreement”), dated as of October 20,
2013, is made by and among CINEDIGM CORP., a Delaware corporation (the
“Borrower”), the other Loan Parties signatory hereto, certain Subsidiaries of
the Borrower that may become  party hereto from time to time pursuant to
Section 10.13, and SOCIÉTÉ GÉNÉRALE, as Collateral Agent for the Secured Parties
(in such capacity, the “Collateral Agent”).
 
RECITALS
 
A.           Pursuant to that certain Credit Agreement, dated as October 17,
2013 (the “Credit Agreement”), among the Borrower, the lenders thereunder from
time to time (the “Lenders”), Société Générale, as administrative agent (in such
capacity, the “Administrative Agent”) and the Collateral Agent, the Lenders have
agreed to extend certain senior secured credit facilities to the Borrower upon
the terms and subject to the conditions set forth therein.
 
B.           The Lenders’ obligations to extend the senior secured credit
facilities to the Borrower under the Credit Agreement are subject, among other
conditions, to receipt by the Collateral Agent of this Security Agreement, duly
executed by the Grantors, which Security Agreement grants the Liens hereinafter
provided.
 
C.           Each Subsidiary Grantor expects to realize direct and indirect
benefits as the result of the availability of the aforementioned senior secured
credit facilities to the Borrower and as the result of financial or business
support which will be provided to such Subsidiary by the Borrower.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each of the Grantors hereby agree with the Collateral Agent as
follows:
 
SECTION 1. Definitions and Interpretation.  When used in this Security
Agreement, the following terms shall have the following respective meanings:
 
“Account” means any “account,” as such term is defined in Section 9-102(a)(2) of
the UCC and, in any event, shall include all Receivables, accounts receivable,
book debts and other forms of obligations (other than forms of obligations
evidenced by Chattel Paper, Documents or Instruments) now owned or hereafter
received or acquired by or belonging or owing to any Grantor (including under
any trade name, style or division thereof) whether arising out of goods sold or
services rendered by such Grantor or from any other transaction, whether or not
the same involves the sale of goods or services by such Grantor (including any
such obligation which may be characterized as an account or contract right under
the UCC) and all of any Grantor’s rights in, to and under all purchase orders or
receipts now owned or hereafter acquired by it for goods or services, and all of
any Grantor’s rights to any goods represented by any of the foregoing
 

 
 

--------------------------------------------------------------------------------

 

(including unpaid seller’s rights of rescission, replevin, reclamation and
stoppage in transit and rights to returned, reclaimed or repossessed goods), and
all monies due or to become due to any Grantor under all purchase orders and
contracts for the sale of goods or the performance of services or both by any
Grantor (whether or not yet earned by performance on the part of such Grantor or
in connection with any other transaction), now in existence or hereafter
occurring, including the right to receive the proceeds of said purchase orders
and contracts, and all collateral security and guarantees of any kind given by
any Person with respect to any of the foregoing.
 
“Account Debtor” means any “account debtor,” as such term is defined in
Section 9-102(a)(3) of the UCC.
 
“Act” has the meaning specified in Section 7(c) of this Security Agreement.
 
“Administrative Agent” has the meaning specified in the recitals hereto.
 
“Bankruptcy Code” means Title 11 of the United States Code.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in
Section 9-102(a)(11) of the UCC, including electronic chattel paper and tangible
chattel paper.
 
“Collateral” has the meaning specified in Section 2.
 
“Collateral Agent” has the meaning specified in the introductory paragraph
hereto.
 
“Commercial Tort Claim” means any “commercial tort claim,” as such term is
defined in Section 9-102(a)(13) of the UCC.
 
“Condemnation and Insurance Proceeds” has the meaning assigned to such term in
Section 5.17 of this Security Agreement.
 
“Contracts” means all contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments) in or under which a Grantor may now or hereafter have any right,
title or interest, including any Distribution Agreement, OLC Agreement (or any
other distribution agreement, license agreement, agreement to receive royalties
or similar agreement), and with respect to an Account, any agreement relating to
the terms of payment or the terms of performance thereof.
 
“Copyright Office” means the United States Copyright Office.
 
“Copyrights” has the meaning assigned to such term in Schedule VI hereto.
 
“Deposit Account” means any “deposit account” as such term is defined in
Section 9-102(a)(29) of the UCC (or any other then applicable provision of the
UCC), including any demand, time, savings passbook or like account, now or
hereafter maintained by or for the benefit of a Grantor, or in which a Grantor
now holds or hereafter acquires any interest, with a
 

 
2

--------------------------------------------------------------------------------

 

bank, savings and loan association, credit union or like organization (including
any Secured Party), the Central Lockbox Accounts, the Operating Account and the
Concentration Account, and all funds and amounts therein, whether or not
restricted or designated for a particular purpose.
 
 “Documents” means any “documents,” as such term is defined in Section
9-102(a)(30) of the UCC.
 
“Electronic Chattel Paper” means any “electronic chattel paper” as such term is
defined in Section 9-102(a)(31) of the UCC.
 
“Equipment” means any “equipment,” as such term is defined in Section
9-102(a)(33) of the UCC (or any other then applicable provision of the UCC), now
or hereafter owned or acquired by a Grantor or in which a Grantor now holds or
hereafter acquires any interest and, in any event, shall include all machinery,
equipment, fixtures, furniture, furnishings, trade fixtures, vehicles, trucks,
mainframe, personal and other computers, terminals and printers and related
components and accessories, all copiers, telephonic, video, electronic
data-processing, data storage equipment and other equipment of any nature
whatsoever, and any and all additions, substitutions and replacements of any of
the foregoing, wherever located, together with all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.
 
 “General Intangible” means any “general intangible,” as such term is defined in
Section 9-102(a)(42) of the UCC (or any other then applicable provision of the
UCC), and, in any event, shall include all right, title and interest which a
Grantor may now or hereafter have in or under any Contract, all customer lists,
all proprietary or confidential information, inventions (whether or not patented
or patentable), interests in partnerships, joint ventures and other business
associations, permits, books and records, goodwill, claims in or under insurance
policies, including unearned premiums, Payment Intangibles, Software,
uncertificated securities, cash and other forms of money or currency, rights to
receive tax refunds and other payments and rights of indemnification.
 
“Grantor” means the Borrower, each other Loan Party and any other Subsidiary of
the Borrower that becomes party to this Security Agreement pursuant to Section
10.13.
 
“Instruments” means any “instrument,” as such term is defined in Section
9-102(a)(47) of the UCC (or any other then applicable provision of the UCC),
including all notes, certificated securities and all other evidences of
Indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
 
“Inventory” means any “inventory,” as such term is defined in Section
9-102(a)(48) of the UCC (or any other then applicable provision of the UCC),
wherever located, now or hereafter owned or acquired by a Grantor or in which a
Grantor now holds or hereafter acquires any interest, including all Inventory,
and, in any event, shall include all inventory, goods and other personal
property which are held by or on behalf of a Grantor for sale or lease or are
furnished or are to be furnished under a contract of service or which constitute
raw materials, work in process or materials used or consumed or to be used or
consumed in a Grantor’s business, or the processing, packaging, promotion,
delivery or shipping of the same, and all finished goods
 

 
3

--------------------------------------------------------------------------------

 

whether or not such inventory is listed on any schedules, assignments or reports
furnished to any Secured Party from time to time and whether or not the same is
in transit or in the constructive, actual or exclusive occupancy or possession
of a Grantor or is held by a Grantor or by others for a Grantor’s account,
including all goods covered by purchase orders and contracts with suppliers and
all goods billed and held by suppliers and all inventory of a Grantor which may
be located on the premises of a Grantor or of any carriers, forwarding agents,
truckers, warehousemen, vendors, selling agents or other Persons.
 
“Investment Property” means any “investment property,” as such term is defined
in Section 9-102(a)(49) of the UCC and shall include all certificated securities
(including those listed on Schedule I), uncertificated securities, security
entitlements, Securities Accounts, commodity contracts and commodity accounts as
each such term is defined in the UCC.
 
“Letter-of-Credit Right” means any “letter-of-credit right,” as such term is
defined in Section 9-102(a)(51) of the UCC.
 
“Patent and Trademark Office” means the United States Patent and Trademark
Office or any successor office or agency thereto.
 
“Patent Applications” means all applications made by, or on behalf of, a Grantor
to the Patent and Trademark Office or to any similar office or agency of any
foreign country or political subdivision thereof for the registration of
Patents.
 
“Patent Registrations” means all Patents registered with the Patent and
Trademark Office or with any similar office or agency of any foreign country or
political subdivision thereof and all Patent Applications.
 
“Patents” has the meaning assigned to such term in Schedule VI hereto.
 
“Payment Intangible” means “payment intangible,” as such term is defined in
Section 9-102(a)(61) of the UCC.
 
“Pledged Collateral” means, collectively, the notes, the stock, partnership
interests, limited liability company interests, and all other Investment
Property of any Subsidiary Grantor, all certificates or other instruments
representing any of the foregoing, all security entitlements in respect of any
of the foregoing, all dividends, interest, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing.
 
“Proceeds” means “proceeds,” as such term is defined in Section 9-102(a)(64) of
the UCC, and, in any event, shall include (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to a Grantor from time to time in respect of the Collateral, (b) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to a
Grantor from time to time with respect to any of the Collateral, (c) any and all
payments (in any form whatsoever) made or due and payable to a Grantor from time
to time in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the Collateral by any governmental authority
(or any Person acting under color of governmental authority), (d) all
certificates, dividends, cash, Instruments and other property
 

 
4

--------------------------------------------------------------------------------

 

received or distributed in respect of or in exchange for any Investment
Property, and (e) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
 
“Secured Obligations” means (a) all amounts, obligations, liabilities, covenants
and duties of every type and description owing by any Loan Party to any Agent,
any Lender, any Issuing Bank, any Secured Party, any other Indemnitee, any
participant or any SPV, in each case arising out of, under, or in connection
with, any Loan Document, whether direct or indirect (regardless of whether
acquired by assignment), absolute or contingent, due or to become due, whether
liquidated or not, now existing or hereafter arising and however acquired, and
whether or not evidenced by any instrument or for the payment of money,
including, without duplication, (i) if such Loan Party is the Borrower, all
Loans, amounts due in respect of Letters of Credit and unreimbursed
participations in LC Disbursements, (ii) all interest, whether or not accruing
after the filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and
(iii) all other fees, expenses (including fees, charges and disbursement of
counsel), interest, commissions, charges, costs, disbursements, indemnities and
reimbursement of amounts paid and other sums chargeable to such Loan Party under
any Loan Document and (b) all Secured Hedging Obligations owing to a Secured
Hedging Counterparty.
 
“Secured Party” means, at any time, any or all of the Lenders, the Issuing
Banks, the Agents, the Secured Hedging Counterparties, each other Indemnitee and
any other holder at the time of any Secured Obligation.
 
 “Securities Account” means “securities account,” as such term is defined in
Section 8-501(a) of the UCC (or any other then applicable provision of the UCC).
 
“Software” means “software,” as such term is defined in Section 9-102(a)(75) of
the UCC.
 
“Subsidiary Grantor” means any Loan Party other than the Borrower, as well as
any Subsidiary of the Borrower that becomes party to this Security Agreement
pursuant to Section 10.13.
 
“Supporting Obligation” means “supporting obligation,” as such term is defined
in Section 9-102(a)(77) of the UCC.
 
“Trade Secrets” has the meaning given to such term in Schedule VI hereto.
 
“Trademarks” has the meaning given to such term in Schedule VI hereto.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of any Requirement of Law, any or all of the
attachment, perfection or priority of the Collateral Agent’s security interest
in any collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the
 

 
5

--------------------------------------------------------------------------------

 

provisions hereof relating to such attachment, perfection or priority and for
purposes of definitions related to such provisions.
 
Capitalized terms not otherwise defined herein shall have the respective
meanings given to those terms in the Credit Agreement and, in furtherance of the
foregoing, all terms defined in the UCC shall have the respective meanings given
to those terms in the UCC.  The rules of interpretation set forth in Article I
of the Credit Agreement shall apply to this Security Agreement and are hereby
incorporated mutatis mutandis. References in this Security Agreement to
“Sections” are to sections herein unless otherwise indicated.
 
SECTION 2. Grant of Security Interest.  As security for the Secured Obligations
of such Grantor (and not of any other Grantor), and in order to induce (x) the
Collateral Agent, the Administrative Agent and the Lenders to enter into the
Credit Agreement and to make the Loans and Letters of Credit available to and
for the benefit of the Borrower upon the terms and subject to the conditions of
the Loan Documents and (y) the Secured Hedging Counterparties to enter into
Secured Hedging Documents with the Borrower from time to time, each Grantor
hereby grants, assigns, conveys, mortgages, pledges, hypothecates and transfers
to the Collateral Agent on behalf of the Secured Parties a security interest in
and to all of such Grantor’s right, title and interest in, to and under each of
the following, whether now owned or hereafter acquired or in which such Grantor
now holds or hereafter acquires any interest (all of which being hereinafter
collectively called the “Collateral”):
 
(a)           All Accounts;
 
(b)           All Chattel Paper;
 
(c)           All Commercial Tort Claims;
 
(d)           All Contracts;
 
(e)           All Deposit Accounts;
 
(f)           All Documents;
 
(g)           All Equipment;
 
(h)           All General Intangibles (including Payment Intangibles);
 
(i)           All Instruments;
 
(j)           All Inventory;
 
(k)           All Investment Property;
 
(l)           All Pledged Collateral;
 
(m)         All Letter-of-Credit Rights;
 
(n)          All Securities Accounts;
 
 
 
6

--------------------------------------------------------------------------------

 
                                              
 
(o)          All Supporting Obligations;
 
(p)   All property of such Grantor held by any Secured Party, or any other party
for such Secured Party is acting as agent hereunder, including all property of
every description now or hereafter in the possession or custody of or in transit
to such Secured Party or such other party, for any purpose, including
safekeeping, collection or pledge, for the account of such Grantor, or as to
which such Grantor may have any right or power;
 
(q)           All intellectual property described in Schedule VI;
 
(r)           All other goods and personal property of such Grantor whether
tangible or intangible and whether now or hereafter owned or existing, leased,
consigned by or to, or acquired by such Grantor and wherever located; and
 
(s)           To the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing.
 
Notwithstanding the foregoing, “Collateral” shall not include (x) any contract
right or General Intangible (i) if after giving effect to the application of
Sections 9-406 through 9-409 of the UCC, the creation of a lien and security in
such contract right or General Intangible would constitute a material breach of
the terms of such contract right or General Intangible, or would permit any
party to any agreement, instrument or other document comprising such contract
right or General Intangible, or the issuer of any license, permit or
authorization comprising such contract right or General Intangible, to terminate
such agreement, instrument or other document or license, permit or authorization
or (ii) that would otherwise violate any applicable Requirement of Law of any
Governmental Authority pursuant to any effective term or provision of such
agreement, instrument, document, license, permit or authorization and (y) any
property of an Excluded Subsidiary.
 
SECTION 3. Rights of the Collateral Agent; Collection of Accounts.
 
(a)            Notwithstanding anything contained in this Security Agreement to
the contrary, each Grantor expressly agrees that such Grantor shall (i) not
default under any of its Contracts beyond any applicable cure or grace period
contained therein, (ii) observe and perform all the conditions and obligations
to be observed and performed by it thereunder and (iii) perform all of its
duties and obligations thereunder, all in accordance with and pursuant to the
terms and provisions of each such Contract; provided, however, that such Grantor
may suspend performance of its obligations under any such Contract in the event
of a material breach of such Contract by a third party or if otherwise provided
for in such Contract.  No Secured Party shall have any obligation or liability
under any Contract by reason of or arising out of this Security Agreement or the
granting to the Collateral Agent of a security interest therein or the receipt
by any Secured Party of any payment relating to any Contract pursuant hereto,
nor shall any Secured Party be required or obligated in any manner to perform or
fulfill any of the obligations of any Grantor under or pursuant to any Contract,
or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any Contract, or to present or file any claim, or to take any
 

 
7

--------------------------------------------------------------------------------

 

action to collect or enforce any performance or the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
 
(b)           The Collateral Agent hereby authorizes each Grantor to collect the
Accounts of such Grantor, provided, that the Collateral Agent may, upon the
occurrence and continuation of an Event of Default and upon notice to the
relevant Grantor, limit or terminate said authority at any time.  If required by
the Collateral Agent at any time from the occurrence and continuation of an
Event of Default, any Proceeds, when first collected by such Grantor, received
in payment of such Account or in payment for any of its Inventory or on account
of any of its Contracts shall be applied in accordance with the terms of the
Loan Documents (including the Blocked Account Control Agreement and the Lockbox
Control Agreements), including prompt deposit by such Grantor in precisely the
form received (with all necessary endorsements) and no commingling with such
Grantor’s other funds or properties.  Such Proceeds, when deposited, shall
continue to be collateral security for all of the Secured Obligations and shall
not constitute payment thereof until applied as hereinafter provided or in the
Blocked Account Control Agreement and the Lockbox Control Agreements, as
applicable.  Without limiting any rights of the Secured Parties that may be set
forth in the other Loan Documents, upon the occurrence and continuation of any
Event of Default, the Collateral Agent or the Administrative Agent may, in its
sole discretion, apply all or a part of the funds on deposit in the Central
Lockbox Accounts, the Concentration Account and the Operating Account to the
aggregate outstanding amount of the Loans.  If an Event of Default has occurred
and is continuing, at the request of the Collateral Agent, the Grantors shall
deliver to the Collateral Agent all original and other documents evidencing, and
relating to, the sale and delivery of such Inventory and the Grantors shall
deliver all original and other documents evidencing and relating to, the
performance of labor or service which created such Accounts, including all
original orders, invoices and shipping receipts.
 
(c)           The Collateral Agent may at any time, without notice to or the
consent of any Grantor, upon the occurrence and during the continuation of any
Event of Default, notify the Account Debtors of the Grantors, parties to the
Contracts of the Grantors, obligors in respect of Instruments of the Grantors
and obligors in respect of Chattel Paper of the Grantors that the Accounts and
the right, title and interest of the Grantors in and under such Contracts,
Instruments, and Chattel Paper have been assigned to the Collateral Agent, and
that payments shall be made directly to the Collateral Agent.  Upon the request
of the Collateral Agent and following the occurrence and during the continuation
of an Event of Default, each Grantor shall so notify its Account Debtors,
parties to such Contracts, obligors in respect of such Instruments and obligors
in respect of such Chattel Paper.  Upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent may, in its name or in
the name of others, communicate with such Account Debtors, parties to such
Contracts, obligors in respect of such Instruments and obligors in respect of
such Chattel Paper to verify with such parties, to the Collateral Agent’s
satisfaction, the existence, amount and terms of any such Accounts, Contracts,
Instruments or Chattel Paper.
 
SECTION 4. Representations and Warranties.  Each Grantor hereby represents and
warrants to the Secured Parties that:
 
(a)           Such Grantor is the sole legal and equitable owner of each item of
 

 
8

--------------------------------------------------------------------------------

 

the Collateral in which it purports to grant a Lien hereunder, having good title
or rights thereto free and clear of any and all Liens, except for Customary
Permitted Liens.
 
(b)           No effective security agreement, financing statement, equivalent
security or lien instrument or continuation statement covering all or any part
of the Collateral exists, except such as may have been filed by such Grantor in
favor of the Collateral Agent pursuant to this Security Agreement or such as
relate to other Customary Permitted Liens.
 
(c)           This Security Agreement creates a legal and valid security
interest on and in all of the Collateral in which such Grantor now has rights,
and, as of the date hereof, except as set forth on Schedule I all filings and
other actions necessary or desirable to perfect and protect such security
interest (other than filing UCC financing statements and appropriate statements
with the Patent and Trademark Office or Copyright Office with respect to any
Grantor’s Patents, Trademarks or Copyrights registered with such offices, which
has been done or will be done by the Collateral Agent) have been duly taken or
will be taken contemporaneously with the Closing Date. Accordingly, the
Collateral Agent has or will have a fully perfected first priority security
interest in all of the Collateral in which such Grantor now has rights, subject
only to Customary Permitted Liens.  This Security Agreement will create a legal
and valid and fully perfected first priority security interest in the Collateral
in which such Grantor later acquires rights, when such Grantor acquires those
rights, subject only to the Customary Permitted Liens.
 
(d)           Such Grantor shall not use any Collateral or permit any Collateral
to be used in violation of (i) any provision of any Loan Document or Secured
Hedging Document, (ii) any applicable Requirement of Law or Contractual
Obligation where such violation could reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect, or
(iii) any policy of insurance covering the Collateral where such violation could
reasonably be expected, either individually or in the aggregate, to result in a
Material Adverse Effect.
 
(e)           As of the date hereof, each Grantor’s exact legal name is set
forth on Schedule V.  Each Grantor was formed under the laws of jurisdiction of
its formation as set forth on Schedule V.  Each Grantor’s chief executive
office, principal place of business, and the place where each Grantor maintains
records concerning the Collateral are set forth on Schedule V.  The Collateral,
other than Deposit Accounts and Investment Property held in Securities Accounts,
is presently located at the applicable locations set forth on Schedule V.
 
(f)           As of the date hereof, all Collateral with respect to which a
security interest may be perfected by the secured party’s taking possession
thereof, including all Chattel Paper, Instruments and certificated securities,
is set forth on Schedule I.  Except to the extent not required hereby, and
except for action by the Collateral Agent and giving of value, all action
necessary to protect and perfect such security interest in each item set forth
on Part I of Schedule I, including the delivery of all originals of such
Collateral together with any necessary assignment in blank of certificated
securities to the Collateral Agent, has been duly taken, or shall have been
taken.  As of the date hereof, all Letter-of-Credit Rights and Commercial Tort
Claims of the Grantors are set forth on Schedule II.  The Grantors shall
supplement Schedule I and Schedule II from time to time within 30 days of the
end of each Fiscal Quarter after
 

 
9

--------------------------------------------------------------------------------

 

obtaining any additional Chattel Paper, Instruments, certificated securities or
Letter-of-Credit Rights, as applicable; provided, however, that if the fair
market value of any such Collateral, individually or in the aggregate, exceeds
$250,000 as determined by the Borrower in good faith, then the Grantors shall
supplement Schedule I and Schedule II within 30 days after obtaining any such
Collateral.  With respect to Commercial Tort Claims, the relevant Grantor shall
promptly notify the Collateral Agent of any Commercial Tort Claim that it has
elected to prosecute.
 
(g)           As of the date hereof, the names and addresses of all financial
institutions at which the Grantors maintain their respective Deposit Accounts
and the account numbers and account names of such Deposit Accounts are listed on
Schedule III.  The Grantors shall supplement Schedule III from time to time
within five Business Days after the opening of any additional Deposit Account or
the closing or change in the account number of or account name on any existing
Deposit Account.
 
(h)           The names and addresses of all institutions at which the Grantors
maintain their respective Securities Accounts and the account numbers and
account names of such Securities Accounts are listed on Schedule IV.  The
Grantors shall supplement Schedule IV from time to time within five Business
Days after the opening of any additional Securities Account or closing or
changing the account number of or account name on any existing Securities
Account.
 
(i)           Each Grantor is the sole holder of record and the sole beneficial
owner of all certificated securities and uncertificated securities pledged to
the Collateral Agent by such Grantor under Section 2 of this Security Agreement,
free and clear of any adverse claim, as defined in Section 8-102(a)(1) of the
UCC, except for the Lien created in favor of the Collateral Agent by this
Security Agreement and the other Loan Documents.  None of the  interests pledged
by any Grantor hereunder (i) are dealt in or traded on securities exchanges or
in securities markets, (ii) have terms expressly providing that they are
securities governed by Article 8 of the UCC, and (iii) are investment company
securities, and they are not, therefore, “securities” governed by Article 8 of
the UCC.
 
(j)           No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person is required for the
exercise by the Collateral Agent of the voting or other rights provided for in
this Security Agreement, except in connection with a disposition of the
Investment Property as may be required by any Requirement of Law affecting the
offering and sale of securities generally.
 
(k)           Each Grantor has delivered to the Collateral Agent, together with
all necessary stock powers, endorsements, assignments and other necessary
instruments of transfer, the originals of all stock certificates, instruments,
notes, other certificated securities, other Collateral and all certificates,
instruments and other writings evidencing the same in its possession as of the
date hereof.
 
(l)           All shares of the pledged Investment Property set forth on
Schedule I are duly authorized and validly issued, fully paid, and
non-assessable, and constitute all of the issued and outstanding shares of
capital stock of each issuer.  Set forth in Schedule I is a true, complete and
accurate list of all shares of stock issued by a Grantor’s direct Subsidiaries
 

 
10

--------------------------------------------------------------------------------

 

and all other securities owned by such Grantor, in each case, as of the date
hereof.  The Grantors shall supplement Schedule I from time to time within five
Business Days after the issuance of any additional shares of stock by a
Grantor’s direct Subsidiaries or additional securities owned by such Grantor.
 
(m)           Except as set forth thereon, each Grantor has the sole, full and
unencumbered right, title and interest in and to (i) each of the trade names
described in Part 1 of Annex A to Schedule VI, (ii) each of the domain names
described in Part 2 of Annex A to Schedule VI, (iii) each of the Trademarks
described in Part 3 of Annex A to Schedule VI hereto for the goods and services
covered by the registrations thereof, (iv) each of the Patents described in
Annex B to Schedule VI hereto, (v) each of the Copyrights described in Part 1 of
Annex C to Schedule VI hereto and (vi) each of the software products described
in Part 2 of Annex C to Schedule VI hereto, in each case subject to any
Customary Permitted Liens.  The registrations for such Trademarks and Patents
are valid and enforceable and in full force and effect and none of the Patents
has been abandoned or dedicated.  According to the records of the Copyright
Office, such Copyrights are valid and enforceable and in full force and effect.
 
(n)           No Grantor owns any material Patents, Trademarks or Copyrights
registered in, or the subject of pending applications in, the Patent and
Trademark Office or the Copyright Office, other than those described in
Schedules A, B, and C to Schedule VI hereto.
 
(o)           No material claim is pending, or, to each Grantor's knowledge, has
been threatened by any third party and remains unresolved (except for those that
have been abandoned) that any of the Patents, Trademarks or Copyrights is
invalid and unenforceable or violates or may violate the rights of any Person.
 
(p)           Set forth in Annex D to Schedule VI hereto is a complete list of
all material licenses of Patents, Trademarks, Copyrights and Trade Secrets which
each Grantor has granted to any Person.
 
(q)           Set forth in Annex E to Schedule VI hereto is a complete list of
all material exclusive licenses of Patents, Trademarks, Copyrights and Trade
Secrets which any Person has granted to each Grantor.
 
(r)           Each Grantor has obtained from each employee who may be considered
the inventor of patentable inventions (invented within the scope of such
employee's employment with such Grantor) an assignment to such Grantor of all
rights to such inventions, including Patents.
 
(s)           Each Grantor has taken commercially reasonable steps to protect
the secrecy and the validity under any applicable Requirement of Law of all
material Trade Secrets.
 
Notwithstanding the foregoing, during the continuance of an Event of Default,
the period of time for supplementing each schedule to this Security Agreement as
described in this Section 4 shall be immediately after obtaining the relevant
Collateral or opening, closing or modifying the applicable Deposit Account or
Securities Account.
 

 
11

--------------------------------------------------------------------------------

 

SECTION 5. Covenants.  Each Grantor covenants and agrees that from and after the
date of this Security Agreement and until the Secured Obligations have been
indefeasibly paid in full in cash:
 
5.1           Further Assurances; Pledge of Instruments.  At any time and from
time to time, upon the request of the Collateral Agent, and at the sole expense
of a Grantor, such Grantor shall promptly and duly execute and deliver any and
all such further instruments and documents and take such further action as the
Collateral Agent or Administrative Agent may deem necessary to obtain the full
benefits of this Security Agreement and of the rights and powers herein granted,
including:
 
(a)           using its best efforts to secure all consents and approvals
necessary or appropriate for the grant of a security interest to the Collateral
Agent in any Contract or license held by such Grantor or in which such Grantor
has any rights not heretofore assigned,
 
(b)           authorizing the filing of any financing statements, amendments or
continuation statements under the UCC with respect to the security interests
granted hereby,
 
(c)           authorizing or executing all notices of security interest for each
relevant type of intellectual property in forms suitable for filing with the
Patent and Trademark Office or the Copyright Office, as applicable,
substantially in the forms of Schedules VII and VIII hereto or other forms
acceptable to the Collateral Agent,
 
(d)           taking commercially reasonable steps in any proceeding before the
Patent and Trademark Office, the Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to diligently
prosecute or maintain, as applicable, each application and registration of the
Patents, Trademarks and Copyrights, including filing of renewals, affidavits of
use, affidavits of incontestability and opposition, interference and
cancellation proceedings (except to the extent that the failure to prosecute or
maintain or the dedication, abandonment or invalidation thereof is permitted
hereunder or could not reasonably be expected to have a Material Adverse
Effect),
 
(e)           filing, authorizing and cooperating with the Collateral Agent in
the submission of any filing in any foreign jurisdiction or under any
international treaty,
 
(f)           transferring Collateral to the Collateral Agent’s possession (if a
security interest in such Collateral can be perfected and free from an adverse
claim only by possession),
 
(g)           filing financing statements as consignor pursuant to Sections
9-505(a) and 9-324(b) of the UCC in such jurisdictions as such Grantor maintains
Inventory on consignment,
 
(h)           using its commercially reasonable efforts to obtain waivers of
Liens from landlords and mortgagees as required pursuant to the Credit
Agreement,
 
(i)           using its commercially reasonable efforts to obtain written
acknowledgements from any consignees, warehouses or bailees of any prior Lien of
the
 

 
12

--------------------------------------------------------------------------------

 

Collateral Agent in and to the Collateral and that such third party is holding
possession of the Collateral for the benefit of the Collateral Agent, and
 
(j)           using its commercially reasonable efforts to assist the Collateral
Agent in obtaining control under the UCC with respect to any Collateral
consisting of Deposit Accounts, Securities Accounts, Investment Property,
Letter-of-Credit Rights, Electronic Chattel Paper, and any Deposit Account or
Securities Account except those with a balance that is less than and is not
expected at any time to exceed $50,000.
 
Each Grantor also hereby authorizes the Collateral Agent, to the extent not
prohibited by any applicable Requirement of Law, to file any such financing
statement, amendment or continuation statement (including consignment filings)
without the signatures of such Grantor.  If any amount payable under or in
connection with any of the Collateral is or shall become evidenced by any
Instrument, such Instrument, other than checks and notes received in the
ordinary course of a Grantor’s business, shall be duly endorsed in a manner
satisfactory to the Collateral Agent and delivered to the Collateral Agent
promptly upon any such Grantor’s receipt thereof.
 
5.2           Maintenance of Records.  Each Grantor shall keep and maintain, at
its own cost and expense, satisfactory and complete records of the Collateral,
including a record of all payments received and all credits granted with respect
to the Collateral and all other dealings with the Collateral (including to the
extent possible if the Collateral Agent is exercising remedies hereunder).  If
requested by the Collateral Agent, each Grantor shall mark its books and records
pertaining to the Collateral to evidence this Security Agreement and the
security interests granted hereby.  If requested by the Collateral Agent, all
Chattel Paper in excess of $100,000 at any one time shall be marked with the
following legend:  “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Société Générale, as Collateral Agent,
created by that certain Security Agreement, dated as of October 17, 2013, as the
same may thereafter from time to time be amended, modified, supplemented or
restated.”
 
5.3           Indemnification.
 
(a)           In any suit, proceeding or action brought by or against any
Secured Party or any of its directors, officers, employees, agents or Affiliates
(“Indemnitees”) relating to (a) any Collateral, including any Account, Chattel
Paper, Contract, General Intangible, Instrument or Document for any sum owing
thereunder, or to enforce any provision of any Account, Chattel Paper, Contract,
General Intangible, Instrument or Document and (b) any and all excise, sales or
other similar taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by the Loan Documents or the Secured Hedging Documents, including
any penalties, claims or other losses resulting from any delay in paying such
excise, sales or other similar taxes, each Grantor shall jointly and severally
hold, indemnify and keep the Indemnitees harmless from and against all claim,
suit, loss, damage or expense (including reasonable attorneys' fees and
expenses) suffered by reason of any defense, setoff, counterclaim, recoupment or
reduction of liability whatsoever of the obligor thereunder arising out of a
breach by any Grantor of any obligation thereunder, except to the extent
determined by a final non-appealable judgment of a court of competent
jurisdiction to have been caused by the gross negligence or willful misconduct
of the Indemnitees, and all such obligations of the Grantors shall be and remain
enforceable against and
 

 
13

--------------------------------------------------------------------------------

 

only against the Grantors and shall not be enforceable against the Indemnitees
except to the extent caused by the gross negligence or willful misconduct of the
Indemnitees.
 
(b)           In addition, each Grantor assumes all responsibility and liability
arising from the use of the Patents, Trademarks and Copyrights (it being
understood that such Grantor may have maintained insurance in such respect), and
each Grantor hereby jointly and severally indemnifies and holds each Indemnitee
harmless from and against any claim, suit, loss, damage or expense (including
reasonable attorneys’ fees and expenses) arising out of or in connection with
any alleged infringement of any patent, trademark, service mark, trade name,
trade secret or copyright of a third party or alleged defect in any product
manufactured, promoted or sold by the Grantors (or any Affiliate of the
Grantors) in connection with any Patent, Trademark or Copyright or out of the
manufacture, promotion, labeling, sale or advertisement of any product or
service by the Grantors (or any Affiliate of the Grantors).  Each Grantor agrees
that the Secured Parties do not assume, and shall have no responsibility for,
the payment of any sums due or to become due under any agreement or contract
included in the Collateral or the performance of any obligations to be performed
under or with respect to any such agreement or contract by the Grantors, and
each Grantor hereby jointly and severally agrees to indemnify and hold each
Indemnitee harmless with respect to any and all claims by any Person relating
thereto, except those caused by the gross negligence or willful misconduct of an
Indemnitee as determined by a final non-appealable judgment of a court of
competent jurisdiction.
 
5.4           Limitation on Liens on Collateral.  No Grantor shall create,
permit or suffer to exist, and each Grantor shall defend the Collateral against
and take such other action as is necessary to remove, any Lien on the
Collateral, except Customary Permitted Liens.  Each Grantor shall, jointly and
severally, further defend the right, title and interest of any Secured Party in
and to any of such Grantor’s rights under the Chattel Paper, Contracts,
Documents, General Intangibles, Instruments and Investment Property, and to the
Equipment and Inventory, and in and to the Proceeds thereof against the claims
and demands of all Persons whomsoever.
 
5.5           Limitations on Modifications of Accounts, Etc.  Upon the
occurrence and during the continuation of any Event of Default, no Grantor
shall, without the Collateral Agent’s prior consent, grant any extension of the
time of payment of any of the Accounts, Chattel Paper, Instruments or amounts
due or to become due under any Contract or Document, compromise, compound or
settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof, or allow any credit or
discount whatsoever thereon other than (a) trade discounts and rebates granted
in the ordinary course of such Grantor’s business and (b) such other credits or
discounts not exceeding an aggregate stated amount of $50,000.
 
5.6           Maintenance of Insurance.  Each Grantor shall maintain, with
financially sound and reputable companies, the insurance policies with coverage
provisions as required by Section 6.13 of the Credit Agreement.
 
5.7           Taxes, Assessments, Etc.  Each Grantor shall pay promptly when due
all property and other taxes, assessments and government charges or levies
imposed upon, and all claims (including claims for labor, materials and
supplies) against, the Equipment or Inventory, except to the extent the validity
thereof is being contested in good faith and adequate reserves are being
maintained in connection therewith.
 

 
14

--------------------------------------------------------------------------------

 

5.8           Limitations on Disposition.  No Grantor shall sell, lease, license
outside the ordinary course of its business, transfer or otherwise dispose of
any of the Collateral, or attempt or contract to do so, except as permitted by
Section 7.4 of the Credit Agreement.
 
5.9           Further Identification of Collateral.  Each Grantor shall, if so
requested by the Collateral Agent, furnish to the Collateral Agent upon
reasonable request, statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
 
5.10           Notices.  Each Grantor shall advise the Collateral Agent
promptly, in form and substance reasonably satisfactory to the Collateral Agent,
of (a) any material Lien, other than Customary Permitted Liens, attaching to or
asserted against any of the Collateral, (b) any material change in the
composition of the Collateral or (c) the occurrence of any other event which
could reasonably be expected to have or result in a Material Adverse Effect with
respect to the Collateral or on the security interest created hereunder, taken
as whole.
 
5.11           Right of Inspection and Audit.  Each Grantor shall permit the
Collateral Agent such rights of inspection and audit as provided in the Credit
Agreement.
 
5.12           Maintenance of Facilities.  No Grantor shall remove or cause to
be removed, except in the ordinary course of such Grantor’s business, the
Collateral or the records concerning the Collateral from those premises or from
the locations shown on Schedule V without five Business Days prior written
notice to the Collateral Agent.
 
5.13           Continuous Perfection.  No Grantor shall change its name,
identity or corporate structure in any manner unless such Grantor shall have
given the Collateral Agent at least 30 days’ prior notice thereof and shall have
authorized or taken all action (or made arrangements to take such action
substantially simultaneously with such change if it is impossible to take such
action in advance) necessary or requested by the Collateral Agent to amend such
financing statement or continuation statement so that it is not seriously
misleading.
 
5.14           Authorizations with Respect to Financing Statements, etc.  Each
Grantor hereby irrevocably authorizes the Collateral Agent at any time and from
time to time to file in any filing office in any UCC jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral (i)
as “all assets” of a Grantor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC of such jurisdiction, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information
required by Part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor, and (ii) in the case of a
financing statement filed as a fixture filing or indicating any Collateral as
as-extracted collateral or timber to be cut, a sufficient description of the
real property to which such Collateral relates.  Each Grantor agrees to furnish
any such information to the Collateral Agent promptly upon request.  Each
Grantor also ratifies its authorization for the Collateral Agent to have filed
in any UCC jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.
 

 
15

--------------------------------------------------------------------------------

 

5.15           No Reincorporation. No Grantor shall reincorporate or reorganize
itself under any jurisdiction other than the jurisdiction in which it is
incorporated or organized as of the date hereof.
 
5.16           Terminations and Amendments Not Authorized. Each Grantor
acknowledges that it is not authorized to file any amendment or termination
statement with respect to any financing statement relating to any security
interest granted hereunder without the prior consent of the Collateral Agent and
agrees that it will not do so without the prior consent of the Collateral Agent,
subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.
 
5.17           Takings, Eminent Domain, Condemnation, Insurance Proceeds,
etc.  Each Grantor hereby assigns to the Collateral Agent (a) all awards for
damages suffered or compensation paid by reason of a taking for public use of,
or an action in eminent domain affecting all or any part of, the Collateral or
any interest therein, and (b) all proceeds of any insurance policies paid by
reason of loss sustained to the Collateral or any part thereof  (“Condemnation
and Insurance Proceeds”).
 
5.18           Pledged Collateral.
 
(a)           Each Grantor shall deliver to the Collateral Agent, all
certificates or Instruments representing or evidencing any Pledged Collateral,
whether now existing or hereafter acquired, in suitable form for transfer by
delivery or, as applicable, accompanied by such Grantor’s endorsement, where
necessary, or duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Collateral Agent.  The Collateral
Agent shall have the right, at any time in its discretion and during the
continuance of an Event of Default without prior notice to any Grantor, to
transfer to or to register in its name or in the name of its nominees any or all
of the Pledged Collateral.  The Collateral Agent shall have the right at any
time to exchange certificates representing or evidencing any of the Pledged
Collateral for certificates of smaller or larger denominations.
 
(b)           Except as provided in Section 7, each Grantor shall be entitled to
receive all cash dividends and payments of principal and interest paid in
respect of the Pledged Collateral to the extent permitted to be paid by a Loan
Document or Secured Hedging Document with respect to the Pledged
Collateral.  Any sums paid upon or in respect of any of the Pledged Collateral
upon the liquidation or dissolution of any issuer of any of the Pledged
Collateral, any dividend of capital made on or in respect of any of the Pledged
Collateral or any Property distributed upon or with respect to any of the
Pledged Collateral pursuant to the recapitalization or reclassification of the
capital of any issuer of Pledged Collateral or pursuant to the reorganization
thereof shall, unless otherwise subject to a perfected security interest in
favor of the Collateral Agent, be delivered to the Collateral Agent to be held
by it hereunder as additional collateral security for the Secured Obligations of
such Grantor.  If any sums of money or property so paid or distributed pursuant
to the immediately preceding sentence in respect of any of the Pledged
Collateral shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Collateral Agent, hold such money
or Property in trust for the Collateral Agent, segregated from other funds of
such Grantor, as additional security for the Secured Obligations of such
Grantor.
 

 
16

--------------------------------------------------------------------------------

 

(c)           Except as provided in Section 7, such Grantor will be entitled to
exercise all voting, consent and corporate rights with respect to the Pledged
Collateral; provided, however, that no vote shall be cast, consent given or
right exercised or other action taken by such Grantor which would (i) be
inconsistent with or result in any violation of any provision of any Loan
Document or Secured Hedging Document or (ii) without prior notice to the
Collateral Agent, permit any issuer of Pledged Collateral to issue any stock or
other equity securities of any nature or to issue any other securities that are
convertible into, or that grant the right to purchase or exchange for, any stock
or other equity securities of any nature of any issuer of Pledged Collateral.
 
(d)           No Grantor shall grant control over any Pledged Collateral to any
Person other than the Collateral Agent.
 
(e)           In the case of each Grantor which is an issuer of Pledged
Collateral, such Grantor agrees to be bound by the terms of this Security
Agreement relating to the Pledged Collateral issued by it and will comply with
such terms insofar as such terms are applicable to it.  In the case of each
Grantor which is a partner in a partnership, such Grantor hereby consents to the
extent required by the applicable partnership agreement to the pledge by each
other Grantor, pursuant to the terms hereof, of the pledged partnership
interests in such partnership and upon the exercise of remedies in accordance
with this Security Agreement, to the transfer of such pledged partnership
interests to the Collateral Agent or its nominee and to the substitution of the
Collateral Agent or its nominee as a substituted partner in such partnership
with all the rights, powers and duties of a general partner or a limited
partner, as the case may be.  In the case of each Grantor which is a member of a
limited liability company, such Grantor hereby consents to the extent
required  by the applicable limited liability company agreement to the pledge by
each other Grantor, pursuant to the terms hereof, of the pledged limited
liability company interests in such limited liability company and upon the
exercise of remedies in accordance with this Security Agreement, to the transfer
of such pledged limited liability company interests to the Collateral Agent or
its nominee and to the substitution of the Collateral Agent or its nominee as a
substituted member of the limited liability company with all the rights, powers
and duties of a member of the limited liability company in question.
 
(f)           No Grantor shall (i) agree to any provision in, or amendment of,
its Constituent Documents that adversely affects the perfection of the security
interest of the Collateral Agent in any pledged interests pledged by such
Grantor hereunder (including electing to treat the membership interest or
partnership interest of such Grantor as a security under Section 8-103 of the
UCC) or (ii) authorize the issuance of or issue certificates evidencing any
limited liability company interests pledged by such Grantor hereunder where such
interests are securities (as defined in the UCC) and the relevant Grantor has
not delivered such certificate to the Collateral Agent.
 
5.19           Compliance With Terms of Accounts, Etc.  In all material
respects, each Grantor shall promptly perform and comply with all obligations in
respect of Accounts, Chattel Paper, Contracts, Documents, Instruments and
licenses and all other agreements to which it is a party or by which it is
bound; provided, however, that such Grantor may suspend its performance
thereunder in the event of a bona fide dispute or material breach of any such
obligations by third
 

 
17

--------------------------------------------------------------------------------

 

parties, or pursuant to any other term of such agreements that allow such
Grantor to suspend performance.
 
5.20           Additional Intellectual Property Covenants.
 
(a)           Except with regards to Trademarks that a Grantor may determine in
its business judgment are appropriate for abandonment, each Grantor (either
directly or through licensees) will continue to use the Trademarks in connection
with each and every trademark class of goods or services applicable to its
current line of products or services as reflected in its current catalogs,
brochures, price lists or similar materials in order to maintain the Trademarks
in full force and effect free from any claim of abandonment for nonuse, and such
Grantor will not (and will not permit any licensee thereof to) do any act or
omit to do any act whereby any Trademark may become invalidated.  Except with
regard to Patents or Patent Registrations that a Grantor may determine in its
business judgment are appropriate for abandonment or dedication, each Grantor
will not do any act, or knowingly omit to do any act, whereby the Patents or
Patent Registrations may become abandoned or dedicated or the remedies available
against potential infringers weakened if such action or omission could have a
Material Adverse Effect and shall notify the Collateral Agent promptly, but in
any event within five Business Days, if it knows of any reason that any such
Patent Registration may become abandoned or dedicated.  Except with regard to
Copyrights that a Grantor may determine in its business judgment are appropriate
for abandonment or dedication, each Grantor will not do any act or omit to do
any act, whereby the Copyrights may become abandoned or dedicated or the
remedies available against potential infringers weakened if such action or
omission could have a Material Adverse Effect, and shall notify the Collateral
Agent promptly, but in any event within five Business Days if it knows of any
reason that any such Copyright may become abandoned or dedicated.
 
(b)           Each Grantor will notify, on a quarterly basis, the Collateral
Agent, either by such Grantor or through any agent, employee, licensee or
designee, of (i) an application filed by a Grantor or through any agent,
employee, licensee or designee, for the registration of any material Patent,
Trademark or Copyright with the Patent and Trademark Office or the Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, (ii) any assignment of any material Patent or Trademark,
which such Grantor may acquire from a third party, with the Patent and Trademark
Office or any similar office or agency in any other country or any political
subdivision thereof, or (iii) any assignment of any material Copyright, which
such Grantor may acquire from a third party, with the Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof.
 
(c)           Each Grantor shall maintain with each employee who may have access
to the Trade Secrets of the Grantors an agreement by which such employee agrees
not to disclose such Trade Secrets and with each employee who may be the
inventor of patentable inventions (invented within the scope of such employee’s
employment) an invention assignment agreement requiring such employee to assign
all rights to such inventions, including, patents and patent applications, to
such Grantor and further requiring such employee to cooperate fully with such
Grantor, its successors in interest, including the Collateral Agent, and their
counsel, in the prosecution of any patent application or in any litigation
involving the invention, whether such
 

 
18

--------------------------------------------------------------------------------

 

cooperation is required during such employee’s employment with such Grantor or
after the termination of such employment.
 
(d)           Each Grantor shall promptly (i) apply to the Patent and Trademark
Office to register any unpatented but patentable inventions developed by such
Grantor or its employees (within the scope of their employment), unless such
Grantor, in the exercise of its business judgment, deems any such Patent not to
have any significant commercial value to it or determines that its rights
thereunder are better preserved as a Trade Secret, (ii) apply to the Patent and
Trademark Office to register any registerable but unregistered Trademarks used
by such Grantor in connection with its products or services unless such Grantor,
in the exercise of its business judgment, deems any such Trademark not to have
any significant commercial value, and (iii) make application to the Copyright
Office to register any unregistered Copyright to which such Grantor has rights
unless such Grantor, in the exercise of its business judgment, deems any such
Copyright not to have any significant commercial value or determines that its
rights thereunder are better protected as a Trade Secret.
 
SECTION 6. The Collateral Agent’s Appointment as Attorney-in-Fact.
 
(a)           From and after the occurrence and during the continuance of an
Event of Default, each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent, and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, from time to time at the Collateral Agent’s
discretion, for the purpose of carrying out the terms of this Security
Agreement, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Security Agreement and, without limiting the
generality of the foregoing, hereby gives the Collateral Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do the following:
 
(i)           ask, demand, collect, receive and give acquittances and receipts
for any and all monies due or to become due under any Collateral and, in the
name of such Grantor, in its own name or otherwise to take possession of,
endorse and collect any checks, drafts, notes, acceptances or other Instruments
for the payment of monies due under any Collateral and to file any claim or to
take or commence any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such monies due under any Collateral whenever payable for
application in accordance with Section 7(g) as appropriate;
 
(ii)           pay or discharge any Liens, including any tax Lien, levied or
placed on or threatened against the Collateral, to effect any repairs or any
insurance called for by the terms of this Security Agreement and to pay all or
any part of the premiums therefor and the costs thereof, which actions shall be
for the benefit of the Collateral Agent and the Lenders and not such Grantor;
and
 
(iii)          (A) direct any Person liable for any payment under or in respect
of any of the Collateral to make payment of any and all monies due or to become
due thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct, (B) receive
 

 
19

--------------------------------------------------------------------------------

 

payment of any and all monies, claims and other amounts due or to become due at
any time arising out of or in respect of any Collateral, (C) sign and endorse
any invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications and notices in
connection with Accounts and other Instruments and Documents constituting or
relating to the Collateral, (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any part thereof and to enforce any other right in
respect of any Collateral, (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral, (F) settle, compromise or
adjust any suit, action or proceeding described above and, in connection
therewith, give such discharges or releases as the Collateral Agent may deem
appropriate, (G) sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent may deem necessary
to protect, preserve or realize upon the Collateral and the Collateral Agent’s
security interest therein in order to effect the intent of this Security
Agreement, all as fully and effectively as such Grantor might do.
 
(b)           Each Grantor hereby authorizes and ratifies, to the extent not
prohibited by any applicable Requirement of Law, all acts that the Collateral
Agent as said attorney-in-fact shall lawfully do or cause to be done by virtue
hereof.  The power of attorney granted pursuant to this Section 6 is a power
coupled with an interest and shall be irrevocable until the Secured Obligations
are completely and indefeasibly paid in full in cash.
 
(c)           The powers conferred on the Secured Parties hereunder are solely
to protect the Secured Parties’ interests in the Collateral and shall not impose
any duty upon any Secured Party to exercise any such powers.  The Collateral
Agent shall have no duty as to any Collateral, including any responsibility for
(i) taking any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral or (ii) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Investment Property, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters.  Without limiting the
generality of the preceding sentence, the Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any of the
Collateral if it takes such action for that purpose as any Grantor reasonably
requests in writing at times other than upon the occurrence and during the
continuance of any Event of Default.  Failure of the Collateral Agent to comply
with any such requests at any time shall not in itself be deemed a failure to
exercise reasonable care.  The Collateral Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers and
neither it nor any of its officers, directors, employees, agents or
representatives shall be responsible to a Grantor for any act or failure to act,
except for its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction.
 
(d)           Each Grantor also authorizes the Collateral Agent, at any time and
from time to time upon the occurrence and during the continuation of any Event
of Default, to (i) communicate in its own name with any party to any Contract
with regard to the assignment of the right, title and interest of such Grantor
in and under the Contracts hereunder and other
 

 
20

--------------------------------------------------------------------------------

 

matters relating thereto and (ii) execute, in connection with the sale of
Collateral provided for in Section 7 below, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral.
 
SECTION 7. Rights and Remedies Upon Default.
 
(a)           If any Event of Default shall occur and be continuing, the
Collateral Agent may exercise, in addition to all other rights and remedies
granted to it under this Security Agreement, any other Loan Documents, any
Secured Hedging Document and under any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under any applicable Requirement of Law, including the
UCC.  Without limiting the generality of the foregoing, each Grantor expressly
agrees that, during the continuance of an Event of Default, the Collateral
Agent, without demand of performance or other demand, advertisement or notice of
any kind (except the notice specified below of time and place of public or
private sale) to or upon such Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent not prohibited by the UCC and other any applicable Requirement of
Law),  shall have the right to collect the Proceeds from all Collateral
(including dividends on Pledged Collateral) and may:
 
(i) reclaim, take possession, recover, store, maintain, finish, repair, prepare
for sale or lease, ship, advertise for sale or lease and sell or lease (in the
manner provided for herein) the Collateral,
 
(ii) upon five Business Days’ prior notice to the Grantors, license any of the
Patents, Trademarks or Copyrights, throughout the world for such term or terms,
on such conditions, and in such manner, as the Collateral Agent shall in its
sole discretion determine, whether general, special or otherwise, and on an
exclusive or nonexclusive basis,
 
(iii) enforce (and, upon notice to the Grantors, shall have the exclusive right
to enforce) against any licensee or sublicensee all rights and remedies of the
Grantors in, to and under any one or more license agreements with respect to the
Collateral (without assuming any obligations or liability thereunder), and take
or refrain from taking any action under any thereof,
 
(iv) forthwith collect, receive, appropriate and realize upon the Collateral, or
any part thereof, and may forthwith sell, lease, assign, give an option or
options to purchase or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange or broker’s board or at any of the
Administrative Agent’s or Collateral Agent’s offices or elsewhere at such prices
as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk, and
 

 
21

--------------------------------------------------------------------------------

 

(v) exercise (A) all voting, consent, corporate and other rights pertaining to
the Pledged Collateral at any meeting of shareholders, partners or members, as
the case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to the Pledged Collateral
as if it were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other structure of any issuer of Pledged Collateral, the right to deposit and
deliver any and all of the Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
 
(b)           Each Grantor authorizes the Collateral Agent, on the terms set
forth in this Section 7, to enter the premises where the Collateral is located,
to take possession of the Collateral, or any part of it, and to pay, purchase,
contest or compromise any Lien which, in the opinion of the Collateral Agent,
appears to be prior or superior to its security interest.  The Collateral Agent
shall have the right upon any public sale or sales, and, to the extent not
prohibited by applicable any Requirement of Law, upon any such private sale or
sales, to purchase the whole or any part of said Collateral so sold, free of any
right or equity of redemption, which equity of redemption such Grantor hereby
releases.  The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral and may specifically disclaim any warranties of
title, which procedures shall not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  The
Collateral Agent shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale as provided in Section 7(g),
below.  To the maximum extent not prohibited by any applicable Requirement of
Law, each Grantor waives all claims, damages, and demands against the Collateral
Agent arising out of the repossession, retention or sale of the Collateral
except such as arise out of the gross negligence or willful misconduct of the
Collateral Agent as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  Each Grantor agrees that the Collateral Agent need not
give more than 10 days’ prior notice (which notification shall be deemed given
in accordance with the Credit Agreement) of the time and place of any public
sale or of the time after which a private sale may take place and that such
notice is reasonable notification of such matters.
 
(c)           As to any Collateral constituting certificated securities or
uncertificated securities, if, at any time when the Collateral Agent shall
determine to exercise its right to sell the whole or any part of such Collateral
hereunder, such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under Securities Act of 1933 (the
“Act”), the Collateral Agent may, in its discretion (subject only to applicable
requirements of any applicable Requirement of Law), sell such Collateral or part
thereof by
 

 
22

--------------------------------------------------------------------------------

 

private sale in such manner and under such circumstances as the Collateral Agent
may deem necessary or advisable, but subject to the other requirements of this
Section 7(c), and shall not be required to effect such registration or cause the
same to be effected.  Without limiting the generality of the foregoing, in any
such event the Collateral Agent may, in its sole discretion, (i) in accordance
with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Collateral or part thereof could be or shall have been filed under the Act,
(ii) approach and negotiate with a single possible purchaser to effect such
sale, and (iii) restrict such sale to a purchaser who will represent and agree
that such purchaser is purchasing for its own account, for investment, and not
with a view to the distribution or sale of such Collateral or part thereof.
 
In addition to a private sale as provided above in this Section 7(c), if any of
such Collateral shall not be freely distributable to the public without
registration under the Act at the time of any proposed sale hereunder, then the
Collateral Agent shall not be required to effect such registration or cause the
same to be effected but may, in its sole discretion (subject only to any
Requirement of Law), require that any sale hereunder (including a sale at
auction) be conducted subject to such restrictions as the Collateral Agent may,
in its sole discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the Bankruptcy Code and other Requirement of Law affecting the enforcement of
creditors’ rights and the Act and all applicable state securities laws.
 
In order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends which it may be entitled to receive hereunder, (x) each
relevant Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Collateral Agent all such proxies, dividend payment orders and
other instruments as the Collateral Agent may from time to time request (each
effective only if an Event of Default has occurred and is continuing) and (y)
without limiting the effect of clause (x) above, such Grantor hereby grants to
the Collateral Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
Person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
terminate upon the earlier of the indefeasible payment in full in cash of the
Secured Obligations or the cure of all existing Events of Default.  Each Grantor
hereby expressly authorizes and instructs each issuer of any Pledged Collateral
pledged hereunder by such Grantor to (A) comply with any instruction received by
it from the Collateral Agent that (1) states that an Event of Default has
occurred and is continuing and (2) is otherwise in accordance with the terms of
this Security Agreement, without any other or further instructions from such
Grantor, and each Grantor agrees that such issuer shall be fully protected in so
complying and (B) unless otherwise expressly permitted hereby, pay any dividends
or other payments with respect to the Pledged Collateral directly to the
Collateral Agent if an Event of Default has occurred and is continuing and the
relevant Grantor has received notice of the Collateral Agent’s election to
collect any such payments.
 

 
23

--------------------------------------------------------------------------------

 

(d)           Each Grantor agrees that in any sale of any of such Collateral,
whether at a foreclosure sale or otherwise, the Collateral Agent is hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel is necessary in order to avoid any
violation of any applicable Requirement of Law (including compliance with such
procedures as may restrict the number of prospective bidders and purchasers,
require that such prospective bidders and purchasers have certain qualifications
and restrict such prospective bidders and purchasers to Persons who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the dividend or resale of such Collateral), or
in order to obtain any required approval of the sale or of the purchaser by any
Governmental Authority, and such Grantor further agrees that such compliance
shall not result in such sale being considered or deemed not to have been made
in a commercially reasonable manner, nor shall the Collateral Agent be liable
nor accountable to Grantor for any discount allowed by the reason of the fact
that such Collateral is sold in compliance with any such limitation or
restriction.
 
(e)           Each Grantor also agrees to pay all fees, costs and expenses of
the Collateral Agent, including attorneys’ fees and costs, incurred in
connection with the enforcement of any of its rights and remedies hereunder.
 
(f)           Each Grantor hereby waives presentment, protest or any notice or
demand not provided for herein (to the maximum extent not prohibited by any
applicable Requirement of Law) of any kind in connection with this Security
Agreement or any Collateral.
 
(g)           The proceeds of any sale, disposition or other realization upon
all or any part of the Collateral shall be distributed by the Collateral Agent
or the Administrative Agent in the order of priority set forth in Section 2.13
of the Credit Agreement.
 
SECTION 8. Limitation on the Collateral Agent’s Duty in Respect of
Collateral.  The Collateral Agent shall be deemed to have acted reasonably in
the custody, preservation and disposition of any of the Collateral if it
complies with the obligations of a secured party under Section 9-207 of the UCC.
 
SECTION 9. Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against a Grantor for liquidation or reorganization, should such Grantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of such
Grantor’s Property, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to any applicable Requirement of Law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
SECTION 10. Miscellaneous.
 

 
24

--------------------------------------------------------------------------------

 

               10.1           Notices.  Except as otherwise specified herein,
all notices, requests, demands, consents, instructions or other communications
to or upon such Grantor or the Collateral Agent under this Security Agreement
shall be given as provided in Section 10.11 of the Credit Agreement.
 
10.2           Partial Invalidity.  Any provision of this Security Agreement
being held illegal, invalid or unenforceable in any jurisdiction shall not
affect any part of such provision not held illegal, invalid or unenforceable,
any other provision of this Security Agreement or any part of such provision in
any other jurisdiction.
 
10.3           Headings.  The section headings and captions appearing in this
Security Agreement are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Security
Agreement.
 
10.4           No Waiver; Cumulative Remedies.
 
(a)           Neither the Administrative Agent nor the Collateral Agent shall by
any act, delay, omission or otherwise be deemed to have waived any of its rights
or remedies under this Security Agreement, any other Loan Document or any
Secured Hedging Document, nor shall any single or partial exercise of any right
or remedy hereunder or thereunder on any one or more occasions preclude the
further exercise thereof or the exercise of any other right or remedy under any
Loan Document or Secured Hedging Document.
 
(b)           The rights and remedies provided hereunder or provided under the
any other Loan Document or any Secured Hedging Document are cumulative and may
be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law or by any Loan Document or Secured Hedging Document.
 
10.5           Termination of this Security Agreement.  Subject to Section 9,
this Security Agreement shall terminate upon the indefeasible payment in full in
cash of the Secured Obligations and the termination of the Commitments.
 
10.6           Successors and Assigns.  This Security Agreement and all
obligations of the Grantors hereunder shall be binding upon the successors and
assigns of the Grantors, and shall, together with the rights and remedies of the
Secured Parties, inure to the benefit of the Secured Parties and their
respective successors and permitted assigns.  The Grantors may not assign,
delegate or transfer their rights or obligations under this Security Agreement
without the prior consent of the Collateral Agent.  Any purported assignment or
transfer in contravention of the foregoing shall be null and void.  No sales of
participations, other than sales, assignments, transfers or other dispositions
of any agreement governing or instrument evidencing the Secured Obligations or
any portion thereof or interest therein shall in any manner affect the security
interest created herein and granted to the Collateral Agent on behalf of the
Secured Parties hereunder.
 
10.7           Amendments, Etc.  Subject to Section 10.1 of the Credit
Agreement, no amendment, modification, supplement, extension, termination or
waiver of any provision of this Security Agreement applicable to any Grantors
and no approval or consent thereunder applicable to any Grantors may in any
event be effective unless signed by each Grantor and the Collateral
 

 
25

--------------------------------------------------------------------------------

 

Agent with the written approval or upon the instructions of the required number
of Lenders or the relevant affected Secured Hedging Counterparty, as applicable,
and then only in the specific instance and for the specific purpose given and
any such amendment, modification, supplement, extension, termination, waiver,
approval or consent shall be binding upon the Collateral Agent, each holder of
the Secured Obligations and the Grantors.
 
10.8           Entire Agreement.  The Security Agreement constitutes the entire
agreement of the parties and supersede all prior agreements and understandings
relating to the subject matter hereof.
 
10.9           Governing Law.  This Security Agreement shall be governed by,
construed and enforced in accordance with, the internal law of the State of New
York, except that matters concerning the validity and perfection of a security
interest shall be governed by the UCC.
 
10.10         Counterparts.  This Security Agreement may be executed in any
number of identical counterparts, any set of which signed by all the parties
hereto shall be deemed to constitute a complete, executed original for all
purposes.
 
10.11         Payments Free of Taxes, Etc.  All payments made by the Grantors
under this Security Agreement shall be made by the Grantors in accordance with
Section 2.18 of the Credit Agreement.
 
10.12         The Grantors’ Continuing Liability.  Notwithstanding any provision
of this Security Agreement, any other Loan Document, any Secured Hedging
Document, or any exercise by the Collateral Agent or the Administrative Agent of
any of its rights hereunder or thereunder (including any right to collect or
enforce any Collateral), (a) each Grantor shall remain liable to perform its
obligations and duties in connection with the Collateral and (b) the Collateral
Agent, the Administrative Agent and any Lender shall not assume or be considered
to have assumed any liability to perform such obligations and duties or to
enforce any of the Grantors’ rights in connection with the Collateral.
 
10.13         Additional Grantors.  If, pursuant to the terms and conditions of
the Credit Agreement, the Borrower shall be required to cause any Subsidiary of
the Borrower that is not a Grantor to become a Grantor hereunder, such
Subsidiary shall execute and deliver to the Collateral Agent a Joinder Agreement
in the form of Annex 1 and shall thereafter for all purposes be a party hereto
and have the same rights, benefits and obligations as a Grantor party hereto on
the date hereof and shall be deemed to have assigned, conveyed, mortgaged,
pledged, granted, hypothecated and transferred to the Collateral Agent for
itself and for the pro rata benefit of the Lenders the security interest
described in such Joinder Agreement and Section 2 hereof.
 
10.14         Additional Provisions.  The Borrower hereby acknowledges and
agrees that the jury trial waiver, consent to jurisdiction and other provisions
in Sections 10.14 and 10.15 of the Credit Agreement apply to this Security
Agreement as to the Borrower and are incorporated herein as though set forth in
full.  Each Subsidiary Grantor hereby acknowledges and agrees that the jury
trial waiver, consent to jurisdiction and other provisions in Sections 21
 

 
26

--------------------------------------------------------------------------------

 

and 22 of the Guaranty Agreement apply to this Security Agreement as to each
Subsidiary Grantor and are incorporated herein as though set forth in full.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Security Agreement to be executed as of the day and year first above written.



 
GUARANTORS:
 
CINEDIGM CORP.
 
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
         
 
HOLLYWOOD SOFTWARE, INC.
 
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
         
 
 
ADM CINEMA CORPORATION
 
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
         
 
VISTACHIARA PRODUCTIONS, INC.
 
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
         
 
VISTACHIARA ENTERTAINMENT, INC.
 
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
         
CINEDIGM ENTERTAINMENT CORP.
 
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
       

 
 

Signature Page to Security Agreement
 
 

--------------------------------------------------------------------------------

 

 

 
CINEDIGM ENTERTAINMENT HOLDINGS,
LLC
 
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
         
 
GVE NEWCO, LLC
 
 
By:
 /s/ Gary S. Loffredo  
Name:
   
Title:
       


 

 
Signature Page to Security Agreement
 
 

--------------------------------------------------------------------------------

 
                                                                       


 
COLLATERAL AGENT:
 
SOCIÉTÉ GÉNÉRALE,
as Collateral Agent
 
 
 
By:
 /s/ Richard D. Knowlton  
Name:
 Richard D. Knowlton  
Title:
 Managing Director      



 
 
 
Signature Page to Security Agreement
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
COLLATERAL REQUIRING POSSESSION FOR PERFECTION
 
Company name
Shareholder
Certificate Number
Number of Shares
Located
 
Cinedigm Entertainment Corp.
Cinedigm Corp.
11
100
Kelley Drye 101 Park Avenue New York, New York 10178 Attention:  Matthew Kane
         
Hollywood Software, Inc.
Cinedigm Corp.
1
10,000,000
Kelley Drye 101 Park Avenue New York, New York 10178 Attention:  Matthew Kane
         
Vistachiara Productions, Inc.
Cinedigm Corp.
1
100
Kelley Drye 101 Park Avenue New York, New York 10178 Attention:  Matthew Kane
         
Vistachiara Entertainment, Inc.
Cinedigm Corp.
10
100
Kelley Drye 101 Park Avenue New York, New York 10178 Attention:  Matthew Kane
         
ADM Cinema Corporation
Cinedigm Corp.
1
1,000
Kelley Drye 101 Park Avenue New York, New York 10178 Attention:  Matthew Kane



Cinedigm Entertainment Holdings, LLC – Membership Interests are Non-Certificated
GVE NEWCO, LLC – Membership Interests are Non-Certificated

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
COLLATERAL REQUIRING POSSESSION FOR PERFECTION
 
Company name
Instruments
Evidencing
Indebtedness
 
Letter of
Credit Rights
Chattel Paper
 
Cinedigm Corp.
None
None
None
       
Cinedigm Entertainment Corp.
None
None
None
       
Hollywood Software, Inc.
None
None
None
       
Vistachiara Productions, Inc.
None
None
None
       
Vistachiara Entertainment, Inc.
None
None
None
       
ADM Cinema Corporation
None
None
None
       
Cinedigm Entertainment Holdings, LLC
None
None
None
       
GVE Newco, LLC
None
None
None
       


 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
LETTER-OF-CREDIT RIGHTS AND COMMERCIAL TORT CLAIMS
 
LETTER-OF-CREDIT RIGHTS
 
None

 
COMMERCIAL TORT CLAIMS

 
None.
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
DEPOSIT ACCOUNTS
 
Cinedigm Corp.
Account Name
Bank Name
Address
Acct Number
1
JPMorgan Chase CIDM
JPMorgan Chase
270 Park Avenue, New York, NY 10017
 
 
2
JPMorgan Chase Indie Direct
JPMorgan Chase
270 Park Avenue, New York, NY 10017
 
 
3
JPMorgan Chase  ADM
JPMorgan Chase
270 Park Avenue, New York, NY 10017
 
 
Cinedigm Entertain-ment Corp.
Account Name
Bank Name
Address
Acct Number
4
Citibusiness Checking
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
 
 
5
Citibank CD
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
 
 
6
Citibank Payroll - Checking
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
 
 
7
Citibank Payroll - Savings
Citibank
Citibank NA BR 24 79 5th Ave., NY, NY 10003
 
 









 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
SECURITIES ACCOUNTS
 
Cinedigm Entertainment Corp
Account Name
Bank Name
Address
Company Name
Acct Number
 
Merrill Lynch WCMA
Merrill Lynch
601 Lexington Avenue 47th Floor, New York, NY 10022
New Video Group, Inc.
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE V
 
LEGAL NAME; JURISDICTION OF FORMATION; BOOKS AND RECORDS; LOCATION OF COLLATERAL
 
Legal Name
Jurisdiction of
Formation
Books and Records
Location of Collateral
Hollywood Software, Inc., d/b/a AccessIT Software
California Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
PLX Acquisition Corp, Inc.
 
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
ADM Cinema Corporation d/b/a the Pavilion Theatre
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Vistachiara Productions Inc., d/b/a The Bigger Picture
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Vistachiara Entertainment, Inc.
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm Entertainment Corp.
New York Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm Entertainment Holdings, LLC
Delaware Limited Liability Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Access Digital Media, Inc.
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Christie/AIX, Inc.
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Access Digital Cinema Phase 2, Corp.
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 


 
 

--------------------------------------------------------------------------------

 

Legal Name
Jurisdiction of
Formation
Books and Records
Location of Collateral

Access Digital Cinema Phase 2 B/AIX Corp.
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm Digital Funding I, LLC
Delaware Corporation
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
CDF2 Holdings, LLC
Delaware Limited Liability Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm Digital Funding 2, LLC
Delaware Limited Liability Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm Digital Cinema Australia Pty Ltd
Australian Proprietary Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 
Cinedigm DC Holdings, LLC
Delaware Limited Liability Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 


 
 

--------------------------------------------------------------------------------

 

Legal Name
Jurisdiction of
Formation
Books and Records
Location of Collateral

GVE Newco, LLC
Delaware Limited Liability Company
Cinedigm Corp.
902 Broadway, 9th Floor
New York, NY 10010
 
902 Broadway, 9th Floor
New York, NY 10010
 





Additional Locations of Inventory for each Grantor:


Company name
Inventory
Location of Inventory
 
Cinedigm Corp.
None
n/a
 
Cinedigm Entertainment Corp.
DVDs
Sony DADC, 1700 N. Fruitridge
Ave, Terre Haute, IN 47804
 
Technicolor Livonia, MI
28301 Schoolcraft-South Dock
Livonia, MI 48150
 
Technicolor Romulus, MI
Attn: Corrugate Receiving
Romulus Business Center
(RBC-1) Suite 100
36501 Van Born Road,
Romulus, MI 48174
 
Technicolor Memphis-Holmes Rd
4155 Holmes Rd, Suite 1,
Memphis, TN 38118
 
Technicolor Memphis-Speed
5140 Memphis Oaks Dr.,
Memphis, TN 38118
 
Technicolor Memphis-Lamar,
5215 Lamar Avenue, Memphis,
TN 38118
 
Technicolor Memphis-Southridge
Universal Returns Center 4975
Southridge Dr, Memphis, TN

 
 
 
 

--------------------------------------------------------------------------------

 
 
Company name
Inventory
Location of Inventory
 
   
38141
 
Technicolor Memphis-Southridge
4185 Steel Rd, Memphis, TN
38127
Hollywood Software, Inc.
None
n/a
 
Vistachiara Productions, Inc.
None
n/a
 
Vistachiara Entertainment, Inc.
None
n/a
 
ADM Cinema Corporation
None
n/a
 
Cinedigm Entertainment Holdings, LLC
DVDs
Sony DADC, 1700 N. Fruitridge
Ave, Terre Haute, IN 47804
 
Technicolor Livonia, MI
28301 Schoolcraft-South Dock
Livonia, MI 48150
 
Technicolor Romulus, MI
Attn: Corrugate Receiving
Romulus Business Center
(RBC-1) Suite 100
36501 Van Born Road,
Romulus, MI 48174
 
Technicolor Memphis-Holmes Rd
4155 Holmes Rd, Suite 1,
Memphis, TN 38118
 
Technicolor Memphis-Speed
5140 Memphis Oaks Dr.,
Memphis, TN 38118
 
Technicolor Memphis-Lamar,
5215 Lamar Avenue, Memphis,
TN 38118
 
Technicolor Memphis-Southridge
Universal Returns Center 4975
Southridge Dr, Memphis, TN
38141
 
Technicolor Memphis-Southridge



 
 

--------------------------------------------------------------------------------

 




Company name
Inventory
Location of Inventory
 
   
4185 Steel Rd, Memphis, TN
38127
 
 
GVE Newco, LLC
DVDs
3710 Jonlen Drive, Cincinnati,
Ohio 45227
 
Cinram Ditan -437 Sanford Road,
La Vergne, TN 37086
 
Sony DADC, 430 Gibraltor
Drive, Bollingbrook, IL 60440



 
 

--------------------------------------------------------------------------------

 


SCHEDULE VI
 
All right, title and interest of the Grantors, whether now owned or hereafter
acquired, in and to the following property:
 
(a) All trademarks, trade styles, service marks, trade names (including those
trade names described in Part 1 of Annex A to this Schedule VI, which Part 1 of
Annex A is incorporated herein by this reference), registered domain names
(including those domain names described in Part 2 of Annex A to this Schedule
VI, which Part 2 of Annex A is incorporated herein by this reference), and all
prints and labels on which said trademarks, trade styles, service marks, trade
names, and domain names have appeared or appear, and all designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
right, title and interest therein and thereto, all registrations and recordings
thereof, including, (i) all applications, registrations and recordings in the
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof, or any foreign country or any political subdivision
thereof, all whether now owned or hereafter acquired by any Grantor (including
those described in Part 3 of Annex A to this Schedule VI, which Part 3 of
Annex A is incorporated herein by this reference) and (ii) all reissues,
extensions or renewals thereof and all licenses thereof (collectively, the
“Trademarks”);
 
(b) All patentable inventions, patent rights, letters patent of the United
States or any foreign country, all right, title and interest therein and
thereto, and all registrations and recordings thereof, including (i) all Patent
Registrations and recordings in the Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any foreign
country or political subdivision thereof, all whether now owned or hereafter
acquired by any Grantor (including those described in Annex B to this Schedule
VI, which Annex B is incorporated herein by this reference) and (ii) all
licenses thereof (collectively, the “Patents”);
 
(c) All copyrights including (i) all original works of authorship fixed in any
tangible medium of expression, all right, title and interest therein and
thereto, and all registrations and recordings thereof, including all
applications, registrations and recordings in the Copyright Office or in any
similar office or agency of the United States, any state thereof, or any foreign
country or any political subdivision thereof (including those described in Part
1 of Annex C to this Schedule VI, which Part 1 of Annex C is incorporated herein
by this reference), (ii) all software products (including the software products
described in Part 2 of Annex C to this Schedule VI, which Part 2 of Annex C is
incorporated herein by this reference) and (iii) all extensions or renewals
thereof and all licenses thereof (collectively, the “Copyrights”);
 
(d) All goodwill of the Grantors’ business symbolized by the Trademarks and all
customer lists and other records of the Grantors relating to the distribution of
products or provision of services bearing or covered by the Trademarks;
 
(e) All proprietary information, including customer lists, databases, data
collections, software code (in any form, including source code and executable
object code), formulas, compilations, programs, methods, or processes, that
derives independent economic value, actual
 

 
 

--------------------------------------------------------------------------------

 

or potential, from not being generally known to, and not being readily
ascertainable by proper means by other Persons who can obtain economic value
from its disclosure or use, all whether now owned or hereafter acquired by any
Grantor (collectively, the “Trade Secrets”);
 
(f) All licenses of Patents, Trademarks, Copyrights and Trade Secrets granted by
any Grantor to any Person (including those licenses described on Annex D to this
Schedule VI, which Annex D is incorporated herein by this reference) or all
exclusive licenses of Patents, Trademarks, Copyrights, and Trade Secrets granted
by any Person to any Grantor (including those licenses described on Annex E to
this Schedule VI, which Annex E is incorporated herein by this reference) except
(i) if the creation, attachment or perfection of a security interest in any of
the foregoing licenses contractually gives rise to a default, breach, right of
recoupment, claim, defense, termination, right of termination, or remedy under
such license and (ii) Section 9-408(a) of the UCC or any other applicable law is
not effective to render such contractual provision giving rise to such default,
breach, right of recoupment, claim, defense, termination, right of termination,
or remedy ineffective, then the creation, attachment or perfection in such
license shall not be effective to the extent necessary to avoid such default,
breach, right of recoupment, claim, defense, termination, right of termination,
or remedy;
 
(g) All claims by any Grantor against any Person for past, present or future
infringement of the Patents, Trademarks, Copyrights or Trade Secrets;
 
(h) Except to the extent already identified above, all algorithms, customer
lists, databases, data collections, diagrams, formulae, graphs, inventions
(whether or not patentable), know-how, methods, manufacturing and production or
business processes, proprietary information, specifications, trade secrets,
discoveries, concepts, ideas, research and development, compositions, designs,
drawings, specifications software, software code (in any form, including source
code and executable or object code), URLs, Web Sites, and business and marketing
plans and proposals, works of authorship and other forms of technology (whether
or not embodied in any tangible form and including all tangible embodiments of
the foregoing, such as instruction manuals, laboratory notebooks, prototypes,
samples, studies and summaries), all whether now owned or hereafter acquired by
any Grantor. The term “Web Site”, as used above, includes the look and feel,
including, but not limited to, overall design, appearance, graphics, artwork,
color scheme, layout, navigation, functionality, features and organization for
the presentation of and interaction with information or media with or without
the use of html or xml software; and
 
(i) All proceeds of the foregoing (including whatever is receivable or received
when any Collateral or proceeds is sold, collected, exchanged, licensed or
otherwise disposed of, whether such disposition is voluntary or involuntary,
which shall also include rights to payment and return premiums and insurance
proceeds under insurance with respect to any Collateral, and all rights to
payment with respect to any cause of action affecting or relating to the
Collateral).
 

 
 

--------------------------------------------------------------------------------

 

PART 1 OF ANNEX A
TO SCHEDULE VI
TO SECURITY AGREEMENT


TRADE NAMES
 




None.

 
 

--------------------------------------------------------------------------------

 

PART 2 OF ANNEX A
TO SCHEDULE VI
TO SECURITY AGREEMENT


REGISTERED DOMAIN NAMES
 


 
Domain names will be provided within five (5) business days of the Closing
Date. 
 

 
 

--------------------------------------------------------------------------------

 

PART 3 OF ANNEX A
 
TO SCHEDULE VI
 
TO SECURITY AGREEMENT
 
TRADEMARKS AND TRADEMARK APPLICATIONS
 
MARK
REGISTRATION
NO.
DATE
REGISTERED
GOODS AND
SERVICES WHERE
 APPEARING
Vistachiara Productions,
Inc.
     
THE BIGGER
PICTURE
3,162,444
10/24/2006
Classes: 41 Int.
Goods: 41 Int.
 
Production and distribution of motion pictures.
Cinedigm Corp.
     
CINEDIGM
1371051
2/21/2011
Classes: 39 Int., 41 Int., 42 Int.
Goods: 39 Int.
 
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts and plays, by satellite, telephone
lines, cable, fiber optics, hard drive and Internet; leasing of digital cinema
projection systems.
 
42 Int.
Providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
THEATRE
COMMAND CENTER
ENTERPRISE
1371047
2/21/2011
Classes: 09 Int.
Goods: 09 Int.
Computer software in the field of entertainment for the purpose of managing data


 
 

--------------------------------------------------------------------------------

 




     
content and movie files and to assist in the transmission and display of digital
content.
CINEDIGM
9230061
7/7/2010
Classes: 39 Int., 41 Int., 42 Int.
Goods: 39 Int.
 
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts and plays, by satellite, telephone
lines, cable, fiber optics, hard drive and Internet; leasing of digital cinema
projection systems.
 
42 Int.
Providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
THEATRE
COMMAND CENTER
9228594
7/7/2010
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.
THEATRE
COMMAND CENTER
ENTERPRISE
9228784
7/7/2010
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.
 
     
Classes: 39 Int., 41 Int., 42 Int.
Goods: 39 Int.


 
 

--------------------------------------------------------------------------------

 



CINEDIGM
5,385,827
1/21/2011
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts and plays, by satellite, telephone
lines, cable, fiber optics, hard drive and Internet; leasing of digital cinema
projection systems.
 
42 Int.
Providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
THEATRE
COMMAND CENTER
5,390,795
2/10/2011
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.
THEATRE
COMMAND CENTER
ENTERPRISE
5,390,796
2/10/211
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.


 
 

--------------------------------------------------------------------------------

 



CINEDIGM
827026
1/8/2011
Classes: 39 Int., 41 Int., 42 Int.
Goods: 39 Int.
 
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts and plays, by satellite, telephone
lines, cable, fiber optics, hard drive and Internet; leasing of digital cinema
projection systems.
 
42 Int.
Providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
THEATRE
COMMAND CENTER
827024
1/8/2011
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.
THEATRE
COMMAND CENTER
827025
1/8/2011
Classes: 09 Int.
Goods: 09 Int.
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of digital
content.
CINEDIGM
2013-G-2646607
7/30/2013
Classes: 39 Int., 41 Int., 42 Int.
 
Goods: 39 Int.
Storage of electronic media, namely, images, text and audio data.
 
41 Int.


 
 

--------------------------------------------------------------------------------

 




     
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts and plays, by satellite, telephone
lines, cable, fiber optics, hard drive and Internet; leasing of digital cinema
projection systems.
 
42 Int.
Providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
C Design
85/923,230
5/3/2013
Classes 09 Int.
Goods: 09 Int.
 
Pre-recorded CD's and DVD's featuring drama, comedy, action and adventure movies
and music; Pre-recorded cinematographic film, video cassettes and video discs
featuring entertainment in the nature of motion picture productions; Computer
software in the field of entertainment for the purpose of managing data content
and movie files and to assist in the transmission and display of digital
content.
C Design
85/923,259
5/3/2013
Classes: 35 Int.
Goods: 35 Int.
 
Distributorships in the field of pre-recorded video cassettes and audio
recordings and DVDs; licensing of pre-recorded video cassettes and audio
recordings and DVDs; On-line ordering services featuring pre-recorded video
cassettes and audio recordings and DVDs.


 
 

--------------------------------------------------------------------------------

 



C Design
85/923,267
5/3/2013
Classes: 38 Int.
Goods: 38 Int.
 
Audio, video and multimedia broadcasting via the Internet and other
communications networks; webcasting services; transmission of messages, data and
content via the Internet and other communications networks; providing online
forums and chat rooms for the transmission of messages, comments and multimedia
content among users in the field of general interest via the Internet and other
communications networks; transmission of electronic media, multimedia content,
videos, movies, pictures, images, text, photos, user-generated content, audio
content, and information via the Internet and other communications networks;
Streaming of audiovisual and multimedia content via the internet; transmission
and delivery of audiovisual and multimedia content via the internet;
video-on-demand transmission services.
C Design
85/923,280
5/3/2013
Classes: 39 Int.
Goods: 39 Int.
 
Storage of electronic media, namely, images, text and audio data.


 
 

--------------------------------------------------------------------------------

 



C Design
85/923,286
5/3/2013
Classes: 41 Int.
Goods: 41 Int.
 
Entertainment services in the nature of providing information on current and
future movie offerings via a global computer network Motion picture film
production; Movie studios; Production of video discs for others; Television
production; Distribution of motion pictures, sporting events, television
programming, television short segments featuring news and information about
sports, cartoons, concerts, and plays, by digital means including satellite,
telephone lines, cable, fiber optics, and Internet; Leasing of digital cinema
projection systems; Entertainment and educational services, namely, providing
movies, television shows, and information, reviews, and recommendations
regarding movies and television shows; providing a website featuring television
shows, movies, and multimedia content and information, reviews, and
recommendations regarding television shows, movies, and multimedia content.


 
 

--------------------------------------------------------------------------------

 



C Design
85/923,296
5/3/2013
Classes: 42 Int.
Goods: 42 Int.
 
Providing managed technical services, namely, monitoring the telecommunications,
digital projection, and computer systems of others for technical purposes and
providing back-up computer programs and facilities; Providing a website
featuring non-downloadable software that enables a community of users to post,
search, watch, share, critique, rate, and comment on, videos and other
multimedia content via the Internet and other communications networks; design
and development of computer software.
CINEDIGM
3,934,870
3/22/2011
Classes: 39 Int., 41 Int., 42 Int.
Goods: 39 Int.
 
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts, and plays, by digital means
including satellite, telephone lines, cable, fiber optics, and Internet; Leasing
of digital cinema projection systems.
 
42 Int.
providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.


 
 

--------------------------------------------------------------------------------

 



CINEDIGM and Design
3,934,877
3/22/2011
Classes: 38 Int., 39 Int., 41 Int., 42 Int.
Goods: 38 Int.
 
Leasing of digital cinema projection systems.
 
39 Int.
Storage of electronic media, namely, images, text and audio data.
 
41 Int.
Entertainment services, namely, distribution of motion pictures, sporting
events, television programming, television short segments featuring news and
information about sports, cartoons, concerts, and plays, by digital means
including satellite, telephone lines, cable, fiber optics, and Internet.
 
42 Int.
providing managed technical services, namely, monitoring the
telecommunications, digital projection, and computer systems of others for
technical purposes and providing back-up computer programs and facilities.
 
CINEDIGM
CERTIFIED DIGITAL
CINEMAS
77/951,595
3/5/2010
Classes: 09 Int., 41 Int.
Goods: 09 Int.
 
Motion picture theater equipment, namely, digital projection systems and
satellite transmission projection systems comprised of digital video projector,
operating software, computer server, storage device in the nature of electronic
memories, satellite dish, television decoder, digital signal processor. 41 Int.
Movie theater services.
CINELIVE
3,830,073
8/10/2010
Classes: 41 Int.
Goods: 41 Int.
Entertainment in the nature of presentation of live performances by a musical


 
 

--------------------------------------------------------------------------------

 




     
group, live sporting events, live show performances.
CINEXCHANGE
85/397,673
8/15/2011
Classes: 09 Int.
Goods: 09 Int.
 
Downloadable computer software or computer software in the field of
entertainment for the purpose of managing data content and movie files and to
assist in the transmission and display of movies.
CINEXPRESS
85/112,105
8/20/2010
Classes: 38 Int., 41 Int.
Goods: 38 Int.
 
Broadcasting of live and simulcast sporting events by satellite, telephone
lines, cable, fiber optics, and Internet.
 
41 Int.
Entertainment services, namely distribution of motion pictures, live and
recorded sporting events through broadcast media, television programming,
television short segments featuring news and information about sports, cartoons,
concerts, and plays by satellite, telephone lines, cable, fiber optics and
Internet.
INDIEDIRECT
85/401,202
10/9/2012
Classes: 35 Int.
Goods: 35 Int.
 
Providing management services in the field of film distribution.
TCC
85/393,086
3/27/2012
Classes: 09 Int.
Goods: 09 Int.
 
Computer software in the field of entertainment for the purpose of managing data
content and movie files and to assist in the transmission and display of movies.

  
Cinedigm Entertainment Corp.
TM Record
TM/SN/RN/Disclaimer
Owner
Status/Key Dates
Full Goods/Services
US Federal
Q4
uf 1
DOCURAMA
 [exh10-3_20190984.jpg]
New Video Group Inc.
(New York Corp.)
902 Broadway
Registered
June 10, 2008
 
Int'l Class: 41
(Int'l Class: 41) Rental of videos and dvd's; motion picture film production for


 
 

--------------------------------------------------------------------------------

 



TM Record
TM/SN/RN/Disclaimer
Owner
Status/Key Dates
Full Goods/Services
 
 
SN:77-188472
RN:3,444,021
9th Floor
New York, New York 10010
First Use:
January 21, 1981
Filed:
May 23, 2007
Published:
March 25, 2008
theatrical distribution and publishing of videos and dvd's
US Federal
Q4
uf 2
DOCURAMA
 
SN:76-297101
RN:2,723,312
 
New Video Group Inc.
(New York Corp.)
902 Broadway
9th Floor
New York, New York 10010
 
Registered 8 & 15
January 3, 2009
 
Int'l Class: 35
First Use:
March 1, 1999
Filed:
August 7, 2001
Published:
March 18, 2003
Registered:
June 10, 2003
 
(Int'l Class: 35) Online retail stores and wholesale stores featuring videos and
dvd's
 
US Federal
Q4
uf 3
EVERYTHING ELSE IS PURE FICTION
 
SN:76-405134
RN:2,761,077
 
New Video Group Inc.
(New York Corp.)
902 Broadway
9th Floor
New York, New York 10010
 
Registered 8 & 15
January 3, 2009
 
Int'l Class: 35
First Use:
June 1, 1999
Filed:
May 10, 2002
Published:
June 17, 2003
Registered:
September 9, 2003
 
(Int'l Class: 35) Computerized on-line ordering services featuring dvd's;
wholesale ordering services featuring dvd's
 
US Federal
Q4
uf 4
FLATIRON FILM COMPANY
 [exh10-3_20190985.jpg]
 
SN:77-862410
RN:3,932,071
Disclaimer: "FILM COMPANY"
 
New Video Group Inc.
(New York Corp.)
902 Broadway
9th Floor
New York, New York 10010
 
Registered
March 15, 2011
 
Int'l Class: 41
First Use:
June 30, 2010
Filed:
November 2, 2009
Published:
September 28, 2010
Allowed:
November 23, 2010
 
(Int'l Class: 41) Motion picture film production; production of television
programs
 
US Federal
Q4
uf 5
NEW VIDEO
 
SN:76-297100
RN:2,733,929
Disclaimer: "VIDEO"
 
New Video Group Inc.
(New York Corp.)
902 Broadway
9th Floor
New York, New York 10010
Registered 8 & 15
January 3, 2009
 
Int'l Class: 35, 41
First Use:
January 21, 1981
Filed:
(Int'l Class: 35) Online retail stores and wholesale stores featuring videos and
dvds
(Int'l Class: 41) Rental of videos and dvds;


 
 

--------------------------------------------------------------------------------

 



TM Record
TM/SN/RN/Disclaimer
Owner
Status/Key Dates
Full Goods/Services
     
August 7, 2001
Published:
April 15, 2003
Registered:
July 8, 2003
motion picture film production for theatrical distribution; production and
distribution of television programs via broadcast and cable networks; and
publishing of videos and dvds



GVE Newco, LLC (US)
Mark
Class
Serial #
Registration
#
Registration
Date
Next
Deadline
GREATEST HEROES AND LEGENDS OF THE BIBLE (Word Mark)
9
75/606,097
2,336,886
3/28/00
03/28/20
           
GOODTIMES (Design Mark)
9
74/496,167
1,871,175
1/3/95
1/3/15
           
GOODTIMES (Word Mark)
9
74/557,169
1,905,525
7/18/95
7/18/15

 
GVE Newco, LLC (Foreign)

Mark Country
Class
Serial #
Registration
#
Registration
Date
Next
Deadline
GOODTIMES (Word Mark)
Argentina
9
2543478
2062717
1/13/06
1/13/16
             
GOODTIMES (Design Mark)
Canada
9
0579049
TMA337571
2/26/88
2/26/18
             
GOODTIMES (Word Mark)
Singapore
9
T94/10387C
1,905,525
11/30/94
11/29/13
             
GOODTIMES (Word Mark)
Taiwan
9
 
698543
12/1/95
11/29/13
             
GOODTIMES (Word Mark)
Thailand
9
271931
28651
 
9/9/14




 
 

--------------------------------------------------------------------------------

 

ANNEX B
TO SCHEDULE VI
TO SECURITY AGREEMENT
 
PATENTS AND PATENT APPLICATIONS
 
 
TITLE
MATTER TYPE
COUNTRY
STATUS
APPLICATION #
FILING DATE
PATENT #
ISSUE
DATE
METHOD AND APPARATUS FOR MEDIA DUPLICATION
Utility – ORG
United States of America
Issued
11/696,093
3-Apr-07
8271648
18-Sep-12
THEATRE COMMAND CENTER
Prov – ORG
United States of America
Closed*
       
METHOD AND APPARATUS FOR MEDIA DUPLICATION
Utility – ORG
PCT
Completed**
PCT/US08/59284
3-Apr-08
   
METHOD AND APPARATUS FOR MEDIA DUPLICATION
Utility - NSPCT
European Patent Office
Pending***
08 745 026.8
3-Apr-08
   

 


* Closed because the patent application was not filed.
** Completion of lifecycle does not result in the issuance of a patent.
*** Application has not issued yet.



















 
 

--------------------------------------------------------------------------------

 

PART 1 OF ANNEX C
TO SCHEDULE VI
TO SECURITY AGREEMENT
 
COPYRIGHTS
 
GVE Newco, LLC


Title
Registration #
Registration
Date
50 Years of Oscar
(unregistered)
 
A Christmas Carol
PA 735-206
12/23/1994
A Christmas Carol
VA 71-579
1/11/1995
Adventures of Pocahontas the Indian Princess Adventure Play Set, The
SR 199-454
12/5/1994
Aladdin
PA 709-362
6/28/1994
Aladdin
VA 638-131
3/14/1994
Aladdin (Certificate of Recordation - Copyright Assignment)
Vol 2971 Page 152
3/14/1994
Alice in Wonderland
PA 742-801
2/8/1995
Alice in Wonderland
VA 601-849
2/3/1995
All About Airplains with Backpack Jack
(unregistered)
 
All About Big Red Fire Engines
(unregistered)
 
All About Creek Crawlies with Backpack Jack
(unregistered)
 
All About Dinosaurs with Backpack Jack
(unregistered)
 
All About Garbage & Recycling with Backpack Jack
(unregistered)
 


 
 

--------------------------------------------------------------------------------

 

Title
Registration #
Registration
Date

All About Old McDonald’s Farm
(unregistered)
 
Beauty and the Beast
PA 709-358
6/30/1994
Beauty and the Beast
VA 617-799
1/5/1994
Beauty and the Beast (Certificate of Recordation - Copyright Assignment)
Vol 2961 Page 305
1/5/1994
Ben Hur
PA 1-192-336
6/6/2003
Black Beauty
PA 857-491
11/15/1995
Black Beauty
VA 692-606
1/20/1995
Camelot, The Legend
PA 1-003-746
9/22/2000
Chop Kick Panda
(unregistered)
 
Cinderella
PA 738-773
12/23/1994
Cinderella
VA 711-573
1/11/1995
Country Couple Dances
(unregistered)
 
Curly: The Littlest Puppy
PA 851-526
6/5/1997
Fabulous Pro Football Legends
(unregistered)
 
GH&LOTB:  Apostles, The
PA 1-003-536
9/21/2000
GH&LOTB:  Daniel and the Lion's Den
PA 1-006-461
9/15/2000
GH&LOTB:  David & Goliath
PA 1-006-484
6/15/2000
GH&LOTB:  Garden of Eden, The
PA 1-013-138
9/20/2000
GH&LOTB:  Jonah and the Whale
PA 1-013-139
9/21/2000
GH&LOTB:  Joseph & the Coat of Many Colors
PA 1-003-535
9/21/2000
GH&LOTB:  Joshua and the Battle of Jericho
PA 1-002-538
9/21/2000


 
 

--------------------------------------------------------------------------------

 

Title
Registration #
Registration
Date

GH&LOTB:  Last Supper, Crucifixion & Resurrection, The
PA 1-038-633
9/20/2000
GH&LOTB:  Samson and Delilah
PA 1-006-483
9/19/2000
GH&LOTB:  Sodom & Gomorrah
PA 1-006-517
9/15/2000
GH&LOTB:  The Miracles of Jesus
PA 1-003-537
9/20/2000
GH&LOTB:  The Nativity
PA 1-006-478
9/15/2000
GH&LOTB:  The Story of Moses
PA 1-006-480
9/15/2000
Grizzly and the Treasure, The
(unregistered)
 
Happy, The Littlest Bunny
PA 1-002-715
9/20/2000
Heidi
PA 857-493
11/15/1997
Heidi
VA 692-605
1/20/1995
Hercules
PA 815-481
5/30/1997
Hercules
VA 800-984
5/30/1997
Hockey, All Brawls
(unregistered)
 
Hunchback of Notre Dame, The
PA 847-553
6/5/1997
Hunchback of Notre Dame, The
VA 861-229
6/5/1997
Jungle Book, The
PA 742-802
2/8/1995
Jungle Book, The
VA 698-260
2/3/1995
Legend of Camelot
(unregistered)
 
Leo the Lion, King of the Jungle
PA 735-205
12/1/1994
Leo the Lion, King of the Jungle
PA 703-460
2/8/1995
Leo the Lion, King of the Jungle
VA 711-574
1/11/1995


 
 

--------------------------------------------------------------------------------

 

Title
Registration #
Registration
Date

Life with Jesus
(unregistered)
 
Line Dancing’s Latest
(unregistered)
 
Little Mermaid
PA 726-032
7/1/1994
Little Mermaid, The
VA 617-800
12/28/1993
Little Mermaid, The (Certificate of Recordation - Copyright Assignment)
Vol 2951 Page 349
12/28/1993
Little Red Riding Hood
PA 857-494
11/15/1995
Little Red Riding Hood
VA 579-199
2/28/1995
Littlest Bunny, The
VA 687-141
2/22/1995
Magic Gift of the Snowman
PA 843-783
6/9/1997
Nutcracker, The
PA 735-472
12/23/1994
Nutcracker, The
VA 711-580
1/11/1995
Pinnochio
PS 709-357
6/30/1994
Pocahontas
PA 735-418
12/23/1994
Pocahontas
VA 711-576
1/11/1995
Puss in Boots: A Furry Tail
(unregistered)
 
Sinbad
PA 709-359
6/30/1994
Sinbad
VA 641-776
3/15/1994
Sinbad (Certificate of Recordation - Copyright Assignment)
Vol 2972 Page 408
3/15/1994
Sleeping Beauty
PA 857-500
11/15/1995
Sleeping Beauty
PA 850-657
6/2/1997
Sleeping Beauty
VA 311-307
3/30/1995


 
 

--------------------------------------------------------------------------------

 

Title
Registration #
Registration
Date

Snow White
PA 735-207
12/23/1994
Snow White
VA 7811-575
1/11/1995
Tappy Toes
(unregistered)
 
Ten Commandments, The
(unregistered)
 
Three Musketeers, The
VA 622-248
12/28/1993
Three Musketeers, The
PA 709-361
6/29/1994
Three Musketeers, The (Certificate of Recordation - Copyright Assignment)
Vol 2951 Page 348
2/15/1994
Thumbelina
PA 709-360
6/29/1994
Thumbelina
VA 612-569
1/5/1994
Thumbelina (Certificate of Recordation - Copyright Assignment)
Vol 2961 Page 306
1/5/1994
Wheels on the Bus Sing Along, The
(unregistered)
 
White Fang
(unregistered)
 


 
 

--------------------------------------------------------------------------------

 

PART 2 OF ANNEX C
TO SCHEDULE VI
TO SECURITY AGREEMENT
 
SOFTWARE PRODUCTS
 
 
 

 ● Hollywood Software, Inc.  ●    ●  Teatrical Distribution System  ● Theatrical
Distribution System Global  ● Theatre Command Center  ● Enterprise Web  ●
Enterprise VPF Module  ● Exhibitor Management System  ● Royalty Transaction
Solution  ● CineSuite (multiple products including CineCaster and CineLive

 


 

 
 

--------------------------------------------------------------------------------

 

ANNEX D
TO SCHEDULE VI
TO SECURITY AGREEMENT
 
LICENSES GRANTED BY GRANTORS TO THIRD PERSONS
 


 
Hollywood Software, Inc. – Licenses agreements to various digital cinema
customers as set forth in the books and records of Hollywood Software, Inc. from
time to time.


No other licenses granted by other Grantors to third persons.




 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

ANNEX E
TO SCHEDULE VI
TO SECURITY AGREEMENT
 
LICENSES GRANTED BY THIRD PERSONS TO THE GRANTORS
 
 
No licenses granted by Third Persons to the Grantors except for customary
licenses for office computer software from time to time.



 
 

--------------------------------------------------------------------------------

 



SCHEDULE VII
TO SECURITY AGREEMENT
 
GRANT OF SECURITY INTEREST
 
[TRADEMARKS][COPYRIGHTS]1
 
THIS GRANT OF SECURITY INTEREST, dated as of _______________, is executed by
_________________________, a ___________________ (the “Grantor”), in favor of
SOCIÉTÉ GÉNÉRALE, as Collateral Agent (in such capacity, the “Collateral
Agent”).
 
A.           Pursuant to that certain Credit Agreement, dated as of October 17,
2013 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Persons acting as lenders
thereunder from time to time (“Lenders”), Société Générale, as administrative
agent (in such capacity, the “Administrative Agent”) and the Collateral Agent,
the Lenders have agreed to extend certain credit facilities to the Borrower upon
the terms and subject to the conditions set forth therein.
 
[B.           The Grantor has adopted, used and is using the trademarks, more
particularly described on Schedules 1-A and 1-B annexed hereto and made a part
hereof, which trademarks are registered or subject to an application for
registration in the United States Patent and Trademark Office and certain
foreign countries (collectively, the “Trademarks”).]
 
[B.           The Grantor owns the copyrights registered in the United States
Copyright Office and certain foreign countries, more particularly described on
Schedule 1-A annexed hereto and made a part hereof (collectively, the
“Copyrights”).]
 
[C.           Pursuant to the Security Agreement, dated as of October 17, 2013
(as amended, supplemented, restated or otherwise modified from time to time, the
“Security Agreement”), among the Grantor, other entities party thereto from time
to time and the Collateral Agent, the Grantor has granted to the Collateral
Agent (for the ratable benefit of the Secured Parties) a security interest in
all right, title and interest of the Grantor in and to the Trademarks, together
with the goodwill of the business symbolized by the Trademarks and the customer
lists and records related to the Trademarks and the applications and
registrations thereof, and all proceeds thereof, including any and all causes of
action which may exist by reason of past, present or future infringement thereof
(the “Collateral”), to secure the payment, performance and observance of the
Secured Obligations, as defined in the Security Agreement.]
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further grant to the Collateral Agent a
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.
 
The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Collateral Agent with respect to the security interest in the
Collateral granted hereby are
 
_________________________
1 A separate form is to be used for each form of Collateral.

 
 

--------------------------------------------------------------------------------

 

more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
 
The Collateral Agent’s address is:
 
Société Générale,
    as Collateral Agent
1221 Avenue of the Americas
New York, New York 10020
Attention:  [-]
Tel. No. [-]
Fax No. [-]


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this Grant of Security Interest to be
executed as of the day and year first above written.
 
[NAME OF GRANTOR],






By:                                                                           
Name:                                                                          
Title:                                                                          

 
 

--------------------------------------------------------------------------------

 

[SCHEDULE 1-A TO GRANT OF SECURITY INTEREST
 
TRADEMARKS]

 
 

--------------------------------------------------------------------------------

 

[SCHEDULE 1-A TO GRANT OF SECURITY INTEREST
 
COPYRIGHTS]
 


 
Description
 
Registration Date
 
Registration No.

 
 
 

 
 

--------------------------------------------------------------------------------

 

[SCHEDULE 1-B TO GRANT OF SECURITY INTEREST
 
TRADEMARK APPLICATIONS]
 


Mark
 
Application Date
 
Application No.

 
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE VIII
 
TO SECURITY AGREEMENT
 
GRANT OF SECURITY INTEREST
 
(PATENTS)
 
THIS GRANT OF SECURITY INTEREST, dated as of _______________, is executed by
_________________________, a ___________________ (the “Grantor”), in favor of
SOCIÉTÉ GÉNÉRALE, as Collateral Agent (in such capacity, the “Collateral
Agent”).
 
A.           Pursuant to that certain Credit Agreement, dated as of October 17,
2013 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the Persons acting as lenders
thereunder from time to time (“Lenders”), Société Générale, as administrative
agent (in such capacity, the “Administrative Agent”) and the Collateral Agent,
the Lenders have agreed to extend certain credit facilities to the Borrower upon
the terms and subject to the conditions set forth therein.
 
B.           The Grantor owns the letters patent, and applications for letters
patent, of the United States and certain foreign countries, more particularly
described on Schedules 1-A and 1-B annexed hereto and made a part hereof
(collectively, the “Patents”).
 
C.           Pursuant to the Security Agreement, dated as of October 17, 2013
(as amended, supplemented, restated or otherwise modified from time to time, the
“Security Agreement”), among the Grantor, other entities party thereto from time
to time and the Collateral Agent, the Grantor has assigned and granted to the
Collateral Agent (for the ratable benefit of the Secured Parties) a security
interest in all right, title and interest of the Grantor in and to the Patents,
together with any reissue, continuation, continuation-in-part or extension
thereof, and all proceeds thereof, including any and all causes of action which
may exist by reason of past, present or future infringement thereof (the
“Collateral”), to secure the prompt payment, performance and observance of the
Secured Obligations, as defined in the Security Agreement;
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further assign, transfer and convey unto
the Collateral Agent and grant to the Collateral Agent a security interest in
the Collateral to secure the prompt payment, performance and observance of the
Secured Obligations.
 

 
 

--------------------------------------------------------------------------------

 

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Collateral Agent with respect to the assignment of and security
interest in the Collateral made and granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.
 
The Collateral Agent’s address is:
 
Société Générale,
    as Collateral Agent
1221 Avenue of the Americas
New York, New York 10020
Attention:  [-]
Tel. No. [-]
Fax No. [-]


 






 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor has caused this Grant of Security Interest to be
executed as of the day and year first above written.
 
 
[AME OF GRANTOR],
     
By:  ______________________
 
Name: ____________________
 
Title: _____________________

 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1-A TO GRANT OF SECURITY INTEREST
 
PATENTS
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1-B TO GRANT OF SECURITY INTEREST
 
PATENT APPLICATIONS
 
 

 
 
Title
 
Jurisdiction
 
Application Date
 
Application No.




 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
JOINDER AGREEMENT
 
This JOINDER AGREEMENT, (the “Joinder Agreement”) dated as of _______, ____, is
delivered pursuant to Section 10.13 of the Security Agreement, dated as of
October 20, 2013, among each of the Grantors from time to time party thereto and
Société Générale as Collateral Agent (as amended, supplemented, restated or
otherwise modified from time to time, the “Security Agreement”).  Capitalized
terms used herein but not defined herein are used herein with the meaning given
them in the Security Agreement.
 
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 10.13 of the Security Agreement, hereby becomes a party to the
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named as a Grantor therein and, without limiting the generality of
the foregoing, as security for the full, prompt, complete and final payment when
due (whether at stated maturity, by acceleration or otherwise) and prompt
performance and observance of all the Secured Obligations of the undersigned,
the undersigned hereby assigns, conveys, mortgages, pledges, grants,
hypothecates and transfers to the Collateral Agent for itself and for the pro
rata benefit of the Secured Parties a security interest in and to all of the
undersigned’s right, title and interest in, to and under the Collateral, whether
now owned or hereafter acquired by the undersigned or in which the undersigned
now holds or hereafter acquires any interest and expressly assumes all
obligations and liabilities of a Grantor thereunder.  From and after the date
hereof, the undersigned shall for all purposes be a party to the Security
Agreement and shall have the same rights, benefits and obligations as a Grantor
party thereto on the Closing Date.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in the Security Agreement applicable to it is true and
correct on and as the date hereof as if made on and as of such date.
 
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules I through VIII to the Security Agreement.
 
This Joinder Agreement shall be governed by, and construed in accordance with
the laws of the State of New York.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
 

 
[Additional Grantor]
     
By:  ______________________
 
Name: ____________________
 
Title: _____________________

 

ANNEX I
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED
 
as of the date of this Joinder Agreement
 
first above written.
 
SOCIÉTÉ GÉNÉRALE,
as Collateral Agent


By: ___________________
Name: _________________
Title: __________________


 

ANNEX I


 
 

--------------------------------------------------------------------------------

 

Annex 1-A


[New Grantor to complete as appropriate]


 

ANNEX I


 
 

--------------------------------------------------------------------------------

 
